Mr President, I am sure the House will join with me in condemning the action of the British House of Lords last night in rejecting the British Government's attempt to bring the United Kingdom in line with the rest of the European Union by introducing proportional representation in the United Kingdom.
Mr Donnelly, that is an opinion on another parliament's decision. This House is not the place to condemn or approve actions of other Houses.
We have to respect other parliaments.
Mr President, I wish to bring to the attention of this House a totally unacceptable and disgraceful attack on the government of Italy yesterday by the Prime Minister of Turkey speaking before the Turkish Grand National Assembly.
I would like to ask you, Mr President, to make clear to the Turkish Prime Minister that this House utterly rejects and condemns his accusation that failure to hand over Mr Abdullah Ocalan for trial in Turkey is tantamount to becoming accomplices in murder. Italy has a clear legal, indeed constitutional, obligation not to return a person under extradition to countries where the death penalty still exists. In that context, it must be said that Italy embodies the values of this House and the European Union generally. Italy is currently going through the proper democratic and constitutional processes dictated by its constitution. Encouraging demonstrations and trade embargos against one of our Member States is, frankly, unacceptable from a country which wishes and aspires to join us in the European Union.
An attack on the government of Italy in this way is an attack on all of us in the European Union: on the values which underlie this Union, on the solidarity and partnership which is fundamental to European integration.
Mr President, I would ask you to make clear the views of this House to the government and Prime Minister of Turkey and, indeed, to send a message of our strong support to the government and Prime Minister of Italy to continue with their proper democratic and constitutional processes, despite the harassment, to deal with the issue before them. Perhaps we could ask the Turkish Grand National Assembly to join with us in seeing this moment not as a threat but as an opportunity to launch the political dialogue, which is the only way to solve the Kurdish problem.
Mr President, ladies and gentlemen, on behalf of our group I should like to express support for Mrs Green's proposal. We do indeed believe that the Turkish authorities - and more specifically the Prime Minister - have made unacceptable statements about Italy, accusing it of being an accomplice to terrorism if it fails to grant the extradition of the Kurdish leader Öcalan. We believe that in this case Italy and the Italian authorities are respecting the rule of law by applying a constitution which prevents the extradition of an individual to a country which still has the death penalty. I believe that the vast majority in this Parliament have always opposed terrorism, in all its forms, and that we can have every confidence in Italy, a Member State of the European Union, which has shown a fundamental respect for the rule of law and the fundamental rules of the constitutional state. It will solve the specific problem it is now facing in accordance with these rules, of that we are convinced. I should indeed like to support the request to protest to the Turkish authorities and to declare our support for the position of the Italian Government.
Mr President, on behalf of the ELDR Group I support the initiative of Mrs Green. We believe that the Italian Government is respecting the rule of law, that we should show our solidarity with that process and that we deplore as misguided the political attack which has been launched against the Italians by the Turkish Prime Minister. We reject the view that according any person whose extradition is sought their rights under law is tantamount to an implicit or explicit support of terrorism. Nor does it in any way pre-judge their guilt or innocence. We wish to show our solidarity with the Italian process.
Mr President, at the beginning of the week, I expressed my group's concern regarding the Turkish Government's request for extradition. I had already made it clear, as other chairmen had made it clear, that we wanted Mr Ocalan to be granted political asylum.
We are now faced with a new situation that affects Parliament. The co-chairman of the European Union-Turkey Joint Parliamentary Committee, Mr Bülent Akarcali, sent a letter to the various Italian Members threatening them on behalf of Turkey. This letter ends by saying that granting Mr Ocalan political asylum would not only have a negative effect on the friendly relations between Turkey and Italy, but would also create a terrorist problem for Italy, Europe and the rest of the world.
It is entirely unacceptable that the co-chairman of the EU-Turkey Joint Parliamentary Committee, a country with which we have a customs union, should be allowed in both an institutional and formal way to threaten Members and Italian and European institutions with terrorism.
Mr President, I strongly call on you to write to this gentleman to defend the dignity of this Parliament, peace and democracy.
Mr President, ladies and gentlemen, the Greens in the European Parliament agree with what has been said here today. But we should like to stress two points in particular. Firstly, the way Italy and the Italian Government have been treated by the Turkish authorities is unacceptable. This is not a dispute between Italy and Turkey. It is a dispute between Europe and Turkey, which is I why believe it is a good thing that the European Parliament - albeit a little late - is now giving its attention to it, as we knew on Monday already that serious problems were in store.
Secondly, a very clear majority in Parliament has taken the line throughout this debate that a political solution must be found to the Kurdish problem. In this respect it is clear that at the very moment when the PKK - from which my group and all other groups have always distanced themselves - unilaterally declares a cease-fire in order to seek a solution by alternative means, Turkey has decided to resort to this sort of action. We therefore believe that no pressure must be placed on Italy, that the whole of Europe must declare its support for Italy on this and above all that further efforts must be made in working towards a political solution. Clearly there must be no pressure to extradite an individual to his enemies who have already shown in the past that they often use methods which are little better than his.
Mr President, we are not being asked today to judge the leader of the PKK. In fact, on several occasions, particularly in the McMillan-Scott report, Parliament has given its opinion on this movement that takes part in terrorist activities. What we are being asked today is whether or not Italy should extradite Mr Öcalan. Italy is a state under the rule of law. Italy has a constitution and case-law that prohibits it from extraditing anyone to a country that still has the death penalty. We should trust Italy as a state under the rule of law. It will abide by its constitution and its case-law and that is as it should be. We support the Italian authorities.
Mr President, as an Italian, I want to thank all the political groups for the solidarity they have expressed. I would like to add that solidarity is extremely important in situations like this where one Member State is attacked by the Turkish Government, because that is the way, and the only way, we can build our common European home and the common foreign and security policy.
Statement by the President
Ladies and gentlemen, I think that the European Parliament possesses sufficient moral authority, as a constant defender of the rule of law and as a Chamber that has always condemned terrorism, to show support and solidarity with a Member State that strictly adheres to these rules, and that respects the independence of the judiciary and the implementation of its own laws.
I therefore understand that I am responding to the requests that have been put to me by the vast majority of representatives of the political groups. These requests form a vigorous protest, on behalf of this Parliament, against the attacks the authorities of that country have been subjected to by no less than the Prime Minister of a third country. At the same time, they express your outright rejection of the procedure whereby a co-chairman of a committee addresses the Members of this House and poses what could be considered a threat to both their independence and freedom in exercising their mandate.
Both aspects will be dealt with immediately.
Mr President, Article F of the Treaty of European Union requires the Member States of the European Union to be democracies, a provision which has, if anything, been strengthened by the Treaty of Amsterdam.
In the circumstances I am sure that the majority of this House would agree that the vote last night, in an unelected chamber ...
Mr Corbett, I say clearly that it is not up to this House to pass judgement on what the parliaments of our Member States do. They have their established powers. It is not for us to judge the use they make of them. I will not allow any further debate on this question.
VOTES
Ladies and gentlemen, I hope you are in good form, because there are 760 amendments, and Mr Cot and I will try to ensure that the morning passes as smoothly as possible.
Report (A4-0397/98) by Mr Barón Crespo, on behalf of the Committee on Foreign Affairs, Security and Defence Policy, on the proposal for a Council Regulation on coordinating aid to the applicant countries in the framework of the preaccession strategy (COM(98)0551 - C4-0606/98-98/0094(CNS))
Before the vote on Amendment No 9
Madam President, I am sorry to have to intervene so soon, but it says on my voting list that if we adopt Amendment No 9, then No 21 falls. Amendment No 21 addresses an issue which affects not only Mr Barón Crespo's report, but also Mr Sonneveld's and my own, that is whether the applicant countries are to be represented on the appropriate monitoring committee or not. The Committee on Regional Policy has advocated this. We believe that these countries should be involved in the committee, at least in an advisory capacity.
We should be consistent across these three areas. If we reject No 21, then we should make a general statement to the effect that we do not want these countries represented on the committees. If we vote in favour here, that would support the view of the Committee on Regional Policy, and then we would have to say for all three: they are in. I believe that we should give them the opportunity to take part. But this needs to be settled now, because it is here that it appears on the agenda for the first time.
Mr Walter, I shall give the floor to Mr Barón Crespo. It may be that the request from the Green Group has created some confusion. That is why I should like things to be clear. I wanted to put to the vote first Amendment No 9 by the Committee on Foreign Affairs. It seems to have been rejected, but we shall check that. If it had been adopted, we should have voted on Amendment No 19 by the Green Group as an addition. After that, I will of course put to the vote Amendment No 21 by the Committee on Foreign Affairs.
Is that how you see the matter, Mr Barón Crespo?
No, that is not accurate, Madam President, because I had submitted this question in a letter to the so-called 'Steering Committee', which has not replied, and I was hoping that the Presidency would resolve the matter.
All of these regulations are being examined in Parliament in accordance with the Hughes procedure, bearing in mind that the Committee on Foreign Affairs, Security and Defence Policy is responsible for this matter. What my colleague Mr Walter has just done is to call for a vote, taking into account the fact that the criterion of both committees is different to ours. In the Committee on Foreign Affairs we understand that our criterion is used because it is an issue that relates to the Community's external relations. So, in the absence of a response from the Presidency, we believe that our criterion should be used.
After the vote on Amendment No 9
Madam President, you said before the vote that you would also be putting Amendment No 21 to the vote. The first phrase of this amendment ...
If Amendment No 9 had been rejected, Mr Walter, that is what I said. But it was adopted - the result was quite clear.
Madam President, formally speaking, your conclusion might well be correct, but from a practical point of view, Amendment No 21 constitutes an addition, and I also think that it should be put to the vote, particularly as you said so yourself. Many Members want participation in another form, within the meaning of our amendment, and I think they are now expecting that amendment. That is why you have to put it to the vote.
Mrs Schroedter, I did not say that I would put Amendment No 21 to the vote in any event. I said that I would put Amendment No 21 to the vote if Amendment No 9 was rejected. But it was adopted - that was the decision of the House. My personal view is that Amendment No 21 now falls. I shall consult the rapporteur and, if he shares my view, we shall move on to the following amendments.
Madam President, it is obvious that this amendment lapses because it deals with an issue that Parliament has already given its opinion on. And I would also like to point out, in relation to the issue raised by Mr Walter, that as I understand it, under the Hughes procedure - unless a better criterion is suggested by the Presidency - this vote also sets out the criterion to be applied in relation to the text of the other two reports, that of the Committee on Agriculture and Rural Development and that of the Committee on Regional Policy.
After the vote on the Commission proposal as amended
Madam President, I would like to ask the Commissioner, Mr van den Broek, if he still opposes Parliament's amendments, as he announced yesterday in the House.
Madam President, I thought that after what I said in Parliament yesterday it was clear that there is one category where we have said: yes, we agree. There is also another category where we clearly respect the reasoning. But we do not yet want to formally support these amendments, because we have the feeling that the Council will perhaps make changes here and there to the way they are formulated with which we would be able to agree. I therefore believe that I must stand by what I said yesterday.
Madam President, in view of the Commissioner's response, I would ask that, pursuant to Rule 60(2) of the Rules of Procedure, this report be referred back to the committee responsible.
(Parliament decided to refer the matter back to committee)
Ladies and gentlemen, I shall read out the oral amendment by Mr Barón Crespo again, so that this is clear for everyone. We would vote on this next as an opening recital: 'whereas all the other countries included in the accession process should also benefit from analogous programmes within the legal and contractual framework of their relations with the European Union'.
Since there are no objections to voting on this oral amendment, I put it to the vote.
(Parliament adopted the oral amendment) - On Amendment No 21
Madam President, the purpose of the oral amendment - introduced at the beginning by Mr Barón Crespo and on which we had agreed - was to reflect the result of the Hughes procedure between the three committees involved. This concerned whether Cyprus should be included in the list of beneficiary countries. Cyprus has its own pre-accession strategy. By introducing this oral amendment, we wanted to make it clear that all the pre-accession countries were taken into account, which would mean that Cyprus would no longer have to appear in the list at this point in the text. That is why there should be a split vote here, on the addition of Cyprus at this point.
After the vote on Amendment No 21
Madam President, I would draw your attention to the fact that the Presidency has been somewhat inconsistent because by voting for Amendment No 16, Parliament has just contradicted what my report says, despite the fact that I had previously warned of this. Parliament has given its opinion as regards the committee's composition in terms of my report and has now just adopted a resolution that contradicts this. I would like the first vote to count.
Yes, Mr Barón Crespo, but it was up to the House to take account of that. It is not for the Chair to remove on its own initiative an amendment which was included in the report by Mr Walter and which he did not see fit to withdraw.
Before the vote on the draft legislative resolution
Madam President, given that Mr van den Broek did say yesterday that, while many figures could be accepted or incorporated, some important parts could not actually be adopted, I would request referral back to committee pursuant to Rule 60(2).
(Parliament decided to refer the matter back to committee)
Madam President, following the Commission's unsatisfactory response - that it is not prepared to accept Amendment No 1, on which we have just voted - I should just like to announce that, if the Commission has not changed its mind on Amendment No 1 by January, when we have the proper reading of this document, then we will propose that the report be referred back to the committee. I should like to make that clear here. In so doing, we are giving the Commission time to consider whether it might not rethink its position on Amendment No 1 by January.
Before the final vote
(Parliament approved a request from the rapporteur for the matter to be referred back to committee)
Madam President, I would like to remind you once again that we are about to encounter a problem that I outlined in writing to the 'Steering Committee' and to the Presidency and that I repeated today. Madam President, I do not want to be held responsible for this. I understand that Amendment No 30 by the Committee on Agriculture, which is along the same lines as the one to which I previously referred, namely Amendment No 16 by the Committee on Regional Policy, has lapsed. If this is not the case, then the Hughes procedure and coordination we are involved in serve no purpose whatsoever. As I have already stated, I would ask the Presidency and its services to take this matter seriously and not to leave all the responsibility to the Member. I think that we should act in line with our rules.
Mr Barón Crespo, it is not a question of shifting the responsibility on to someone. As you know, the House is sovereign, which is a principle of democracy.
Madam President, I believe that Amendment No 30 deals with something different from what Mr Barón Crespo was just talking about. This is a consultative committee on which the EU Member States and the applicant countries have a representative, but it is a committee concerned with the preparation of projects and that is central to my report. This is most definitely different from what Mr Walter was just talking about. I would not therefore bring it under the same regulation as Mr Barón Crespo just mentioned.
Yes, Mr Sonneveld, that is my feeling too. Having said that, it is right that the House has heard the comments made by Mr Barón Crespo, and it will take its sovereign decision.
After the vote on the Commission proposal as amended
Madam President, I assume that this is not good news to the Commissioner, and that he has changed the position he announced yesterday. In that case I should like to request that the report be referred back to the committee responsible.
I see that Mr van den Broek agrees.
(Parliament decided to refer the matter back to committee)
Mr President, if we are going to try and get this vote through quickly, I suggest that the PPE, if they are going to continue to vote against their own amendments, actually have the courage to withdraw them before we go right the way through this session. It is ridiculous.
(Parliament adopted the resolution)
Mr President, I would also like to invoke Rule 60(2) of the Rules of Procedure and ask that this report be referred back to committee for two reasons: to be able to proceed to a second reading and to be able to initiate talks with the Council. I hope that the House will unanimously support this request.
(Parliament decided to refer the matter back to committee)
Mr President, since Mr Fischler informed us last night, or rather very early this morning, after the debate, of the amendments which the Commission can on no account accept - and I assume that the position has not changed since then - I request that the report be referred back to the committee, pursuant to Rule 60(2).
(Parliament decided to refer the matter back to committee)
Mr President, in order to further lighten the work of fellow Members, our group has submitted a proposal to you to vote at the next part-session on Mr Ferri's report, which is now finished, rather than this week. I understand that most Members agree with this. It is a very complex report.
(Parliament agreed to the proposal)
I propose that we vote on the remaining reports this evening, since we have already done a good deal of work.
Mr President, in relation to the vote on the McCarthy report, I wish to say that my explanation concerns the Irish situation. We have been main beneficiaries of EU Structural Funds and Cohesion Funds and have used them very well over that period. As a result, we now have a very prosperous economy. However, we still lag a considerable way behind our European partners in terms of our infrastructure, in particular transport, telecommunications and environmental protection facilities. We still have enormous problems of social exclusion, especially in deprived urban and rural communities, and, indeed, underdevelopment. All these problems have to be tackled and for this reason I welcome the Commission's proposal that there should be no sudden end to funding from Brussels. This should be reduced gradually. However, I deplore the cynical manner in which the Irish Government has chosen to divide the country into regions for party-political purposes, with scant regard for the aim of structural funds which was to assist with economic and social cohesion. They are thereby depriving both the urban and rural poor of the full benefit of funds and, indeed, state aid.
Mr President, on the McCarthy report. We voted against this report for the following reasons. Firstly, on Objective 2, we think it is inappropriate for unemployment to be the dominant criterion. It is essential to broaden these criteria, in particular with a view to protecting rural areas. Secondly, on Objective 1, the criterion put forward by the Commission must not be watered down or extended by the introduction of exceptions. Thirdly, we particularly emphasise our support for all those measures which will help to ease the pressure of making adjustments on regions bordering the CEECs. We therefore support the provisions seeking to adapt the Community initiative Interreg, but at the same time point out that this will only be able to make a limited contribution to providing the desired assistance.
I voted in favour of this report in the final vote because I feel that, in the end, it does not compromise Portugal's specific interests in the negotiations on Agenda 2000, despite relevant factors with regard to economic and social cohesion. On the other hand, I voted against Amendment No 2, which calls into question the future decision-making capacity on the financial perspective. I also voted against Amendment No 5, which, following approval of Amendment No 7 - which I again voted against -, could lead to a restrictive reading of the Council's decision-making capacity concerning the regions in Objective 1.
I would like to begin my comments by saying that I welcome the decision of the Irish Government this week to sub-divide the country for the purposes of drawing down EU Structural Funds during the year 2000-2006.
It is only correct and sensible that poorer regions in Ireland should receive a higher proportion of European Regional and Social Funds to redress economic performance in all these areas.
The benefits of Objective 1 status are very clear:
A higher proportion of European Regional Development Funds so as to redress the infrastructural deficit in the less well-off parts of Ireland.-A higher amount of state aid to be given to industry setting up in the Objective 1 regions in Ireland.-The fact that Objective 1 status in transition may be accorded to the poorer areas in Ireland post-2006.The fact that this decision has been taken will mean that the correct infrastructures will be put into place so as to win over a higher proportion of industry setting up in the Objective 1 areas in Ireland
Ever since the Single European Act was implemented in 1987, it has been clear that one of the core policies of the European Union is to ensure that all regions in Europe can effectively participate within the Single European Currency regime and within the internal market.
I would like to commend the efforts of all the people involved in the process of lobbying for Objective 1 status for the poorest regions in Ireland for the next round of EU Structural Funds for the period 2000-2006.
This will go a long way towards redressing the problems of rural depopulation in Ireland, which has reached very high proportions in recent years.
I would like to thank the Members of the House for supporting my report today. I know that voters in my constituency in the East Midlands will be pleased to know that Parliament is supporting continued European funds to the rural, urban and industrial heartlands of our region where lower levels of unemployment mask underlying structural and social weaknesses. Indeed in accepting an additional two years of funding beyond the Commission proposal for areas going through restructuring, this will sustain the process, particularly in the coalfields and rural areas.
I am particularly pleased that the release of the latest Eurostat figures indicates that four UK regions are on track to gain Objective 1 status. Although negotiations still have to be held and decisions taken next year the figures will form the basis of those negotiations. Merseyside, in the north west region, with a GDP of 72.54 % which falls within the 75 % threshold, has ongoing structural problems which mean the area will continue to need priority EU status.
On Objective 1 status, Parliament has made it clear that any exception to the 75 % GDP application must be annexed to the regulation before we deliver our final assent on the Commission proposal.
The House also voted in favour of a new 'Urban' Community initiative and a separate initiative for future crisis sectors or regions; a kind of 'Restruct' initiative. Manchester, Liverpool and Nottingham which have benefited from the Urban fund will be delighted to hear that Parliament has backed its continuation.
As rapporteur I will now take forward this first reading position in our discussions with the Council and the Commission, and hope to achieve Parliament's priorities as outlined in the report.
While we must recognise that standards of living have increased in Ireland due in part to the contribution of the European Union Regional, Social and Cohesion funds, I still believe that much work remains to be done if there is to be a quality of access and opportunity for Irish businesses, exporters and manufacturers to compete on an equal footing within the frontier-free trading block of the European Union.
I welcome the acceptance of the European Commission of the need to introduce changes in European funding for Ireland on a gradual basis which is known as the 'soft landing' approach. The continuation of European funding after the present programme concludes next year is vital if we are to consolidate the strong economic growth rates of recent years. A sudden cut-off of European funding would risk provoking a major shock in our economy and in the process undermine recent gains.
It is a priority for the government and for the Fianna Fail group of the European Parliament that the European Regional Development Fund and the European Cohesion Fund continue to apply in Ireland in as an extensive role as possible under the next round of funding 2000-2006. The reasons for this are as follows: our road infrastructure is still well short of the standards enjoyed by most regions of the Community; our peripheral location creates a greater need for relatively high levels of investments in ports and regional airport infrastructure; investment is required to meet compliance with the EU Urban Waste Water Treatment Directive which is going to cost £1.6 billion to implement in its totality between the year 1994-2005.
Thirty-five per cent of all structural fund programmes in Ireland is presently spent in the areas of education and training under the European Social Fund. While this is likely to be reduced in part post-1999 priority must remain for the provision of better education and training facilities for those who lack the necessary skills or have difficulties in securing employment.
The transition period proposed by the European Commission post 2000-2006 will ensure many important roads, environmental protection schemes, industrial, tourism and rural development projects will now be able to proceed as planned. This decision will means that more communities both urban and rural will be able to avail of European funding for projects to generate new jobs, improve the environment and guarantee continued economic growth.
In the light of the European Union's enlargement process, the Commission's proposal for reform of the Structural Funds acquires a particular importance for the future of European citizens. We must confirm that the Union cannot be merely a large market that is given over to the excesses of liberalism, but that mechanisms are to be established for catching up and for keeping up; in short, for practising solidarity. We should not forget that regional policy is still an essential component in moving towards the Europe of citizens. We should therefore continue to work in that direction so that we may better understand the challenge of enlargement.
The report before us today is the product of many hours of discussion and compromise solutions reached by our two rapporteurs, and I thank them for their work. We can support the general substance of the report, which incorporates the principles of concentration, simplification and decentralisation proposed by the European Commission. At the same time, it specifies certain eligibility criteria - youth unemployment, long-term unemployment, the level of GDP, and so on - particularly as regards Objective 2, and emphasises the need for transparency. However, we could not vote in favour of the final resolution.
Indeed, our opinion remains negative despite the positive aspects of the report. These include the horizontal implementation of Objective 3, which is essential in achieving social cohesion, the provision of training and the fight against exclusion. Other important aspects are the maintenance of the URBAN initiative, which for the first time caters for small and medium-sized towns, the recognition of the need to draw up a new initiative to deal with the economic and social crises that lead to job losses, and the revision of the inappropriate and ill-defined 'performance reserve' envisaged by the Commission.
Our opinion remains negative because, with regard to Objective 1, we have no wish to reopen Pandora's box. While we are aware that nobody can escape budgetary cutbacks, we maintain that aid should go to the weakest first. That is why in our countries we will no longer have regions with a development lag that receive European aid in this respect. We would like the criterion of 75 % to be stringently respected, and no exception should be made to this principle.
Our opinion remains negative because we cannot, under any circumstances, allow appropriations from the guarantee section of the EAGGF that are used in connection with Objective 2 to be considered as non-compulsory spending, since that infringes the Treaty.
And finally, our opinion remains negative because we would consider it to be harmful to our democracy if our Amendment No 46 to paragraph 53 of the resolution were not adopted by the House. In the interests of transparency, this amendment calls for an assurance that appropriations from the Structural Funds will be used in a non-discriminatory manner in the various regions involved.
This is why, Mr President, ladies and gentlemen, the French Socialist delegation to the European Parliament will not vote in favour at first reading.
The Agenda 2000 action programme cannot be dissociated from the Commission report on the system of own resources. It even seems more logical to first consider the reform of own resources, because that will condition the three programme areas: the budget, the agricultural policy and the Structural Funds.
In the long term, the system of own resources should be given a new focus to make it fairer and more effective. That means giving up the VAT resource, which distorts the fair division of contributions among the Member States, and adopting one of the measures proposed by the Commission: the integration of a tax on earnings from securities into the own resources system. It does not appear that the other Commission proposals would actually increase own resources: the tax on CO2 would not generate a great deal, while harmonising corporation tax would involve substantial technical difficulties. Community measures concerning speculative capital movements, for which legislation will eventually have to be provided, might be added at a later date. The ultimate aim must be to ensure that all Member States pay a fair contribution based on the criterion of GDP per inhabitant.
In the short term, it is time for certain European countries to stop advocating the theory of a fair return. Such a theory corresponds to a mercenary conception of the construction of Europe that would make the enlargement negotiations considerably more complicated. The fair return is, in effect, the antithesis of enlargement. It makes no sense to support the accession of countries that are far less developed in economic terms than the 15 Member States and to simultaneously reduce net flows within the Union.
And what about the different areas of Agenda 2000?
As far as the budget is concerned, the ceiling of 1.27 % of the Union's GNP is a realistic figure under present conditions. It would not be possible to agree on an increase and this figure has the advantage of obliging the Union to undertake a more effective reform of current expenditure. Nonetheless, we might still wonder whether this position is realistic in the medium term, when the accession of the Baltic countries and Poland becomes imminent. The figure of 1.27 % cannot, however, be a definitive standard. In the meantime, this solution requires that ceilings be established for the agricultural and structural policies. Without such ceilings, there is a risk that no funds will remain for the policies that, in our view, deserve priority: research, employment, networks and foreign relations.
As regards the agricultural policy, it is essential to avoid the major pitfall of revising the CAP in a manner that would carry the European Union towards a de facto renationalisation. Consequently, Member States should not be given excessive leeway in the use of funds. The success of the CAP reform will be measured by the extent to which it enables European agriculture to become competitive once more, without sacrificing the development prospects of rural areas. In other words, the economic dimension of agricultural activity must be enhanced, while simultaneously reconciling agriculture and society on the basis of a sustainable development model that respects the environment and that focuses mainly on the development of rural areas, product quality, consumer safety, respect for biodiversity and animal welfare.
In the light of the enlargement to include the countries of Central and Eastern Europe, the new European model will have to further decentralise its day-to-day management and substantially simplify its legal framework. Simplification and subsidiarity will be the key to the successful development of a new process of integration.
In terms of the Structural Funds, the first two objectives are very different from the third. Their activities are focused on restricted geographical areas whose economic and social development is clearly below the average of the other areas of Europe, either because they are disadvantaged, or because they need to be converted. These regions are either subject to a development lag or industrial decline, or they are made up of rural or urban areas that are experiencing serious problems. Massive financial investment with a clear focus will seek to help these regions counteract the negative effects of an open market that is increasingly deregulated. The regions involved should be small enough to ensure that the impact is visible.
Objective 3, meanwhile, is of a very different nature. Here, it is not a question of seeking a localised cure, but rather of triggering an overall movement in society through the development of human resources. It is a question of investing in people rather than in infrastructures. The development of human resources should play a central role in the European and national employment strategies. And the juxtaposition of a general, horizontal objective alongside vertical objectives that are focused on specific areas is to be welcomed. Thought should be given to the resources that are available for achieving such an ambitious objective.
Although the motion for a resolution tabled by Mrs McCarthy and Mr Hatzidakis on the Structural Funds speaks of the 'horizontal nature' of this Objective 3, and considers that it should cover all areas of the Member States, there is reason to fear that lack of funds will cause the Objective to be confined, as suggested by the Commission, to only those areas that are not covered by Objectives 1 and 2. In my view, its most innovative aspect would thus be lost.
We know that the disparities between Member States have increased in terms of both training and unemployment levels: one young European in five is unemployed and increasing numbers of families live below the poverty line. This is a decisive element as far as the competitiveness of regional economies is concerned. Such disparities, which are equally apparent in the fields of scientific research and technological development, cannot be tolerated in political and social terms and they undermine the position of the European Union in the light of global competition. I would therefore ask that Europe ensures that it has the resources needed to allow Objective 3, which must cover the entire territory of the Union, to be fully implemented.
It is only when Europe has proved that it is able to resolve the major problems faced by our society, namely unemployment, poverty and exclusion, that public opinion will support, with total confidence, the strengthening and enlargement of the Union.
People in the EU's less developed areas regard the review of the regulations governing the Structural Funds and in particular their funding from the Community budget with particular disquiet.
Though the report by the Committee on Regional Policy confirms the proposed 0.46 % of Community GDP for structural activities between 2000 and 2006, since the matter remains outstanding nobody yet knows what the total funding for the Community budget will amount to during those years, and what contribution will be made by the Member States.
The inadequacy of the amounts provided so far to close the gap between the less and more developed regions is evident, given that the desired result of real convergence is not only failing to be achieved, but even greater discrepancies are appearing, as confirmed for example by figures relating to my own country, Greece.
While the sums provided are inadequate, and while the funding of the Community budget has still not been settled, to the Objective 1 countries are being added the most remote areas of the Community (from which, quite unreasonably, the Aegean islands are excluded) as well as the areas covered by the old Objective 6. At the same time, there is a looming risk that some areas in countries covered by the Cohesion Fund, where per capita income is lower than 75 % of the Community average, may be excluded from Objective 1. In other words, as we say in my country, 'a mouse carrying a pumpkin will not fit into its hole'.
It is known that the required co-financing of projects covered by the Community programmes absorbs almost all the national resources available for development. From that standpoint, then, the proposal to increase Community participation from 75 % to 85 % is well founded. The fact remains, however, that because of the total absorption of national resources, the potential for applying any national developmental policy is decisively limited and necessarily moves within the framework of Community imperatives.
To impose still greater control and obedience to the Community's choices, the Commission proposes to create a reserve amounting to 10 % of the appropriations and maintains that appropriations not used after 2 years should automatically be cancelled. Quite rightly, the Committee on Regional Policy rejects the proposal to create a reserve and also insists that appropriations unused after 2 years should remain available for the same country to which they were originally allocated.
While Community funding could play a helpful part in bridging the gap between the less and the more developed parts of the Community, in essence they are a drop in the ocean, designed to throw dust in the eyes of the people of Europe, to buy off consciences and to create mechanisms for promoting the major monopolistic interests which are essentially the main beneficiaries of Community programmes, since they possess the necessary equipment and technical knowledge. It is known that a large part, if not the lion's share, of the amounts available for structural aid go back to the better developed Member States.
We have decided to abstain in the final vote. We are among those who are critical of the EU's Structural Funds because they have not attained their objective of smoothing out regional differences. The bulk of the Structural Funds should be transferred to national level, where control and monitoring of standards is considerably tighter than appears to have been the case at EU level. There is a willingness on the Commission's part to simplify and refine structural support which we regard as a step in the right direction. The same remarks apply to a restriction on the number of Community initiatives.
The European structural policy may have proved itself, but it is in need of reform. It is necessary to establish an appropriate structural policy for the next seven years, which will promote economic and social cohesion, while meeting the general requirement of greater efficiency and transparency.
This is no place for thinking in terms of vested interests. The purpose of the European structural policy is to make it possible to close the gap between the Union's poorer and wealthier regions. By way of an example, I will simply mention the Cohesion Fund, which was created to help Member States experiencing particular difficulties to prepare for participation in economic and monetary union. If this aim has been achieved, then the Cohesion Fund has fulfilled its task. Any further funding for Spain, Portugal and Ireland from the Cohesion Fund is, therefore, neither justified nor - in view of the enlargement of the Union - feasible.
' Innovative actions' are also encouraged through the aid granted by the Structural Funds. However, the number of projects submitted to the Commission often bears no relation to the number finally considered eligible for funding. This is due first and foremost to the low funding capacity. Between 1994 and 1999, 1 % of the Structural Funds' resources are set aside for innovative actions. I very much hope that Parliament will declare itself in favour of increasing these appropriations. These projects are of particular importance for individuals, clubs, associations and organisations in all the European Union's regions, because they are thus spared the often complicated and tedious alternative of going through the regional authorities.
In addition, simply because Structural Fund appropriations are concentrated in the worst-affected areas of the Community, this should not mean that national support measures are permitted only in these regions.
The European structural policy has brought us considerably closer to realising our aim of reducing the disparities between the levels of development and per capita incomes in the Member States and their regions. I am sure that the reform of the Structural Funds will further strengthen the social and economic cohesion between the regions of Europe. In the long term, Europe can only grow closer together if the existing economic and social disparities are permanently eliminated.
An absolute condition for reducing the number of objectives and other changes to the Structural Funds is the transferral of the unaltered criteria for sparsely populated areas in Objective 6 to Objective 1. In addition, the criteria for Objective 5 should also be included, unaltered, within the framework of Objective 2. Furthermore, the conditions relating to sparsely populated and rural areas, which Sweden negotiated as part of its membership package, should not be undermined.
Enhancement of the Structural Funds is of considerable significance as regards the process of widening and deepening within the European Union. In our view, reforming the Structural Funds contributes towards strengthening social and economic solidarity in Europe. It also has an important role to play in meeting the need for increased employment, emphasising the importance of sustainable growth, pursuing a tough environmental policy and enabling us to achieve solidarity between the rich and poor European regions. The Structural Funds are a financial instrument that serve to underline the EU's powerful coordinating role in areas where the wishes of European citizens can only be met through greater cooperation across national frontiers.
In this respect, there is a need for reform of the Structural Funds. In particular, we think they should be concentrated on the areas needing most attention, that there should be three main objectives, and that their composition should be simplified. Furthermore, we think it is important that any expansion of the Structural Funds - and the same applies in the case of the common agricultural policy - should be adapted to meet the challenges that will be posed by the enlargement process. Reform of the Structural Funds should be regarded as an instrument for facilitating enlargement. Above all, we would like to stress the need for a financial ceiling of 0.46 % of GNP. In addition, structural support should be allocated in a flexible, horizontal and decentralised way in which there is plenty of scope for partnership as well as national, regional and local initiatives.
Under Objective 1, the 75 % criterion should be strictly applied, and the previous Objective 6 criteria included under the new Objective 1. Objective 2 should apply to large conurbations, and Member States should not be given unlimited freedom to decide on the distribution of support measures. In our opinion, Objective 3 should be broadly based and allow for support for normal education. The Structural Funds should be subject to stringent financial rules.
Our standpoint on these issues has served as a guide on how we should vote on the different proposals, while we still greatly respect the position of the PSE Group. We have decided to allow ourselves to be influenced as little as possible by strictly national considerations, since our remit as MEPs extends beyond Sweden's immediate interests.
The following are some comments on our position as regards the organisation of the Funds, their size and distribution. These three aspects should be coordinated to coincide with the different obligations of the Structural Funds, but the proposals in the report and the amendments do not meet these requirements in every case. We have already mentioned that the financial ceiling must not exceed 0.46 %, so we have decided to support the amendment that corresponds to this objective. As for the rest of paragraph 2, which deals with financial calculations, we take this to mean that the proposal should not be interpreted as indicating a willingness to raise the financial ceiling.
With regard to Objective 6 and its incorporation in Objective 1, we approve the amendment that is closest to our position on the inclusion of a population density criterion. Paragraph 6, as well as several other amendments, all refer to distribution in relation to population density. While we find this manner of distribution worthy of consideration, we do not think that the percentage allocations as specified, are appropriate in the present situation.
On paragraph 31 and additionality, we think that the proposal to also take account of macroeconomic conditions is formulated in a way that makes it difficult to assess the work involved in carrying out the proposal. As regards continuing to consider the structural measures under Heading 2 as an expenditure target, we think that this should be discussed in more detail than in paragraph 46 and the related amendment.
Amendment No 94 on evaluation is well-intentioned, but it should be noted that the proposed method of evaluation could lead to increased bureaucracy. We should also like to indicate that we do not support the proposal on signs as set out in paragraph 55. There should be signs, but their design should not be as strictly prescribed as in the report. We agree with the proposal on equal gender representation in monitoring and advisory committees.
Finally, we especially approve of the proposal contained in the report regarding a strong role for the European Parliament.
Ireland has been one of the main beneficiaries of the EU's Structural and Cohesion Funds over the last decade. EU support has helped turn the Irish economy around and create thousands of new jobs. As a result of our economic progress, Ireland has now reached average EU wealth levels.
But we still lag a considerable way behind our European partners in terms of our infrastructure, particularly as regards transport and telecommunications, and environmental protection facilities. And we still have enormous problems of social exclusion, especially in deprived urban and rural communities, and underdevelopment. All of these problems have to be tackled.
For this reason, I welcome the Commission's proposal that there can be no sudden end to funding from Brussels. This will have to be reduced gradually.
This is likely to be the last occasion Ireland receives substantial financial support from the EU. This is not a sign of failure on Ireland's behalf but of success. It is a sign that we have made good use of the assistance we have received.
But mistakes have been made. Too much has gone on golf clubs and marinas. We must not repeat this error. We must ensure that the next round goes to those who most need it, the deprived urban and rural communities across the country. These must be the absolute priority during the next round.
The report forms part of the collective strategy for reforming the Union's structural support system. I have decided, in the main, to support the Social Democratic Group.
I am pleased to note that the Structural Funds are more focused and directed towards the areas where support is needed, rather than being 'spread around' and ending up like a rebate from the Union. I am also glad to see that we are at last beginning to appreciate the potential problems that might arise in relation to structural and agricultural policies as a result of enlargement - a welcome development, in my opinion.
The Group of Independents for a Europe of Nations wished to express its misgivings during the vote on the various reports on the reform of the Structural Funds. These misgivings do not relate so much to the reports as such or to the authors, whom we congratulate on their work, but to the Agenda 2000 proposals themselves. They are frequently incoherent, they are sometimes dangerous for the territorial balance of the Member States and they neglect the difficulties experienced by many European workers, particularly fishermen.
During the debates, everyone concentrated on defending the interests of their region or their country, which is, of course, perfectly legitimate. Our German friends certainly appear to be the most skilled at this game: they claim, for the benefit of anyone who wants to listen, that they are net contributors to the budget of the European Community. Before demanding a reduction in their financial contribution, our German friends might do well to remember that the Community largesse bestowed on the former East Germany makes them the main beneficiaries of the regional policy.
In addition, it would appear that the reform of the Structural Funds unfortunately neglects a number of issues. For instance, the regions that depend on fishing have been forgotten. Likewise, we might wonder about the implications of Agenda 2000 for the rural regions, which are among the most fragile regions in the European Union. In this respect, 9 % of the population of the Member States of the Union benefited from Objectives 5a and 5b; in the future, no more than around 5 % of the population will be eligible for such aid. A number of rural regions will cease to be eligible, at the very time when the reform of the CAP and the fall in agricultural prices are eroding the situation of our farmers. In France, 9.7 million people lived in areas covered by Structural Fund activities; in the future, that figure will be reduced to 7.1 million. Some 3 million French citizens who live and work for the most part in rural regions will suffer as a result of the new reform: 20 % of French territory will no longer be eligible for aid from the Structural Funds.
We should remember in this connection that, following the GATT negotiations and the reform of the CAP, which had been highly detrimental, rural regions had obtained more ambitious structural aid measures by way of compensation. Today, the reform of the Structural Funds calls into question the geographical scope of these measures, even though the effects of the Uruguay Round and the fall in agricultural prices, exacerbated by the new reform of the CAP, are still being felt and increasingly so. This is blatantly inconsistent.
What is more, the Structural Funds seem, in fact, to be a tool of federalist redistribution, whose objective is to make the recipient regions more and more dependent on the Commission, rather than allowing them to overcome their difficulties.
We would like to take advantage of these debates to point out once more that, instead of indulging in the sterile scattering of public funds, the Union should concentrate its efforts on the existing common policies: the CAP and the CFP. Unfortunately, however, that is not the course that has been chosen, since some people are using this opportunity to try to garner a little more power, to the detriment of the nations and their local authorities, in contempt of the principle of subsidiarity and to the sole benefit of Brussels. We hear calls for 'the establishment of a European regional planning strategy' or even for the introduction of an 'integrated urban policy'.
In this respect, it would be better in a general sense if, rather than constantly seeking to gain more powers, the European Union concentrated instead on assessing the repercussions of the existing Community policies, the decisions it makes or the negotiations in which it participates, both at WTO level and in the context of international agreements, on the balance of European territory with a view to doing away with their negative aspects. Indeed, it must be acknowledged that Community action has sometimes had highly damaging effects on economic and social cohesion, a matter people are all too ready to revel in, but one that should be resolved.
Unfortunately, in the final vote I had to vote against, because
1.my Amendment No 47 on improving national support was rejected, and2.many additions were made to the proposals, which will ultimately overstretch the funding.
Out of loyalty to our political group, we have decided that in the main we will keep to the PSE Group's voting list.
We firmly believe that the Structural Funds are ineffective and should, to a large extent, be returned to the Member States in the form of reduced Union charges. A sizeable share, say 20 to 30 %, could be retained and the entire sum used to provide aid for the Eastern European countries, where there is a considerably greater need than in Greece, Italy, Portugal and Spain.
I am voting for this interim report as in my view it represents a sound response from this Parliament to the immensely complex and potentially controversial changes needed to the Regional and Structural Funds suggested in the Commission's Agenda 2000 plans.
Given the concerns of people in areas which currently receive EU funding about their future status as we need to move towards funding the costs of enlarging to the East and South of Europe, the rapporteurs are quite right to call for the Regional Policy Committee to scrutinise the eventual list of eligible regions and any possible exceptions. Equally important is the report's argument for any regions which do in fact lose funding to be given a transitional period in which to adjust.
In particular I applaud the rapporteurs' call for low GDP, wealth disparities within regions and any decline in the number of people of working age in a region to be included as factors taken into account alongside unemployment when judging which areas in future will be funded under the new Objective 2.
If the Commission and Member States follow the fair and sensible approach advocated in this report, with transitional rather than overnight reductions in funding, calculated by a balanced set of criteria to decide which EU funding goes to which areas, I believe this would strengthen public understanding of the changes needed to secure the enlarged and more prosperous EU of tomorrow.
To create economic and social cohesion, the reform of the Structural Funds must take account of the real economic situation in the recipient regions. In Italy, especially in the Mezzogiorno, the coexistence of different circumstances calls for strict selection of eligible areas to prevent the intervention from becoming purely welfare.
The Alleanza Nazionale - and I personally - therefore believe that the following guidelines should be followed:
geographic concentration of intervention geared to simplification of Structural Funds access and management procedures; -programming of intervention in a broader partnership including, in addition to the Member States, regional and local authorities, economic and social partners and other relevant organisations, especially as regards environmental issues and promotion of equal opportunities; -flexible application of the 75 % per capita criterion in the Objective 1 definition through the inclusion of the insularity principle to guarantee intervention in islands structurally disadvantaged by their geography; -flexible application of the population cap under Objective 2, with the introduction of additional indicators, such as geographical handicaps and/or environmental circumstances, in order to protect Member States heavily penalised by rigid application of the 'safety net', like Italy.-general agreement on reducing the number of Community initiatives to three, keeping the URBAN initiative, the only instrument capable of ensuring uniform urban policy in all the local authorities concerned; -disagreement with the creation of a performance reserve either along the lines of the Commission's model or in the form of reallocation to the ERDF or the other Structural Funds within the same Member State; -phasing out over seven years for the regions leaving Objectives 2 and 5b ensuring progressive elimination of the provisional aid, including the new leaver, Abruzzo.- G. Collins report (A4-0395/98)
We have voted against the report on the Cohesion Fund. The fund is intended to assist Ireland, Spain, Portugal and Greece to meet the convergence criteria in order to become integrated into EMU. It does not come under the EU's regional and structural funding, but is direct aid to those countries. As soon as they fulfil the EMU convergence criteria, the aid should be phased out. The countries that would then be entitled to subsidies should seek assistance from the EU Structural Funds. There must be an end to the everlasting aid which has already fulfilled its purpose.
In the past, the EU's regional policy has unfortunately included many negotiating arrangements where secondary agreements have been set up to create forms of compensation other than those intended to smooth out regional imbalances. For example, the European Regional Development Fund (ERDF) was established in 1975 to resolve the United Kingdom's budgetary problems, and not to iron out regional imbalances.
Enlargement to include the new member countries of Central and Eastern Europe on the basis of the current support criteria implies either greatly increased contributions for countries like Sweden and Germany, or a smaller total amount of financial support for agriculture and rural development.
A complete reform of agriculture is required that would increase labour and product costs and reduce subsidies. It is unacceptable and shows a lack of solidarity if the Central and Eastern European countries receive less aid than the rest of Europe. A reduction in EU subsidies with the possibility of more support at national level should be the way forward in the future. Agricultural subsidies in Sweden must be shared equitably between north and south.
The Cohesion Fund is very important with respect to economic and social solidarity in Europe. The question of its future in relation to the countries that have qualified for EMU definitely needs to be discussed. Once the common currency has begun to play its part in strengthening European economic and social solidarity, then the future of the Cohesion Fund and its importance should also be reappraised.
Therefore, we do not think that a direct connection can be made between meeting the convergence criteria and the possibility of receiving aid from the Cohesion Fund. Countries that have complied with the convergence criteria have undoubtedly performed well according to the macroeconomic indicators, but at the same time, this does not necessarily mean that complete social and economic cohesion has been achieved in and between those countries. We would also like to emphasise the need for effective financial management and control.
I voted for this report because the specific vote rejecting the proposal to limit the Cohesion Fund to countries outside EMU, to discriminate against Portugal, was so overwhelming, with more than 300 votes against, that the minimum conditions have been created to prevent Portugal's exclusion from the Cohesion Fund and its benefits.
The European Parliament is explicitly confirming the Commission's position to guarantee a more favourable position for Portugal's interests.
The proposal for the Cohesion Fund included in Agenda 2000 - a document presented by the Commission in the middle of 1997 - states that the beneficiaries of this Fund should be countries that continue to have a GNP less than 90 % of the Community average, regardless of whether or not they participate in Economic Monetary Union.
The Council's legal services later issued an opinion confirming, in the light of the Treaty on European Union, the eligibility for the Cohesion Fund not only of Greece - which is outside the single currency - but also of Spain, Ireland and Portugal - whose governments decided to join the euro.
For us, there was never any doubt as to this question and we think that no Community institution has the legitimacy on this score to undermine the Treaty and the principle of economic and social cohesion on which the very creation of the Fund was based, and prevent Portugal from having access to the Cohesion Fund.
The Collins report corroborates this view and we can, of course, vote in favour of it. In addition, and in keeping with what we have always contended, the report also questions the condition of meeting the convergence criteria to receive Fund money and also opposes the Commission's proposal that benefiting from the Fund means meeting the conditions of the Stability Pact.
Obviously, we should emphasise the fact that maintenance of the Cohesion Fund for Portugal should not be seen as something of enormous importance but instead as a simple confirmation that this was conceded a long time ago in the negotiation process on the next Community support framework. We have therefore rejected the idea that maintenance of the Fund could be used as a smokescreen to conceal the real losses that Portugal might suffer in terms of the Structural Funds. The vital issue is now that of the changes in the government's negotiating stance, to solve the vital issue of increasing funds overall in order to tackle the new problems and burdens resulting from enlargement and prevent the financing of that enlargement from being carried out exclusively at the cost of the current cohesion countries, by jeopardising the very appropriations allocated from the Structural Funds.
The report forms part of the collective strategy to reform the EU structural support funds. Out of loyalty, we have decided to support the bulk of the PSE Group's proposals. However, we firmly believe that the Cohesion Fund should be phased out and the money returned to the Member States. A sizeable share - 20 to 30 % - could be retained by the Union and the entire sum used to provide aid for the Central and Eastern European countries, where there is greater need for financial support than in the Mediterranean countries, which already have a perfectly acceptable standard of living.
Varela Suanzes-Carpegna report (A4-0393/98)
The European Commission's proposal did not aim to make any great operational changes to the EAGGF. The objective was to clarify and extend the scope of the Fund.
As such, I indeed support the report as presented to us today. In fact, the additions contributed by the European Parliament reflect the evolution of the European Union's socio-economic development, of new technologies and of local services. These are a series of new areas that we believe should be covered by the EAGGF.
Equally, the rapporteur considers that tourism and culture must both remain within the scope of the EAGGF. Indeed, these two sectors are of key importance for job creation: culture accounts for 3.1 million jobs in the EU, that is, 1.8 % of the working population. Tourism frequently offers an alternative solution for regions that are suffering a structural lag or that are highly dependent on other sectors that are in decline.
Also, in connection with the report by Mrs McCarthy and Mr Hatzidakis, I strongly support the maintenance of the URBAN initiative for the development of a European urban policy.
Finally, it is essential that Parliament plays an active role in following up and monitoring the implementation of structural policies.
For all these reasons, I will vote for the report as amended.
We have decided to abstain in the final vote. We are among those who are critical of the European Regional Development Fund because it has not attained its objective of smoothing out regional differences. This type of funding should, in the main, be transferred to national level, where control and monitoring of standards is considerably tighter than appears to have been the case at EU level. There is a willingness on the Commission's part to simplify and refine structural support which we regard as a step in the right direction. We are also in favour of the proposal to highlight environmental issues and working for equality between men and women.
The report forms part of the collective strategy to reform the EU structural support funds. Out of loyalty, we have decided to support the bulk of the PSE Group's proposals. However, we firmly believe that the European Regional Development Fund should be phased out and the money returned to the Member States. A sizeable share - 20 to 30 % - could be retained by the Union and the entire sum used to provide aid for the Central and Eastern European countries, where there is greater need for financial support than in the Mediterranean countries, which already have a perfectly acceptable standard of living.
We are therefore firmly of the opinion that structural support funding has been an inherently inefficient way of using Member States' budget contributions. We believe that regional development at national level is both more effective and less costly.
Kellett-Bowman report (A4-0380/98)
We are unable to support the overall text of the proposal for a Council regulation laying down general rules for the granting of Community financial aid in the field of trans-European networks. The TENs programme is often portrayed as one which has been introduced to promote environmentally friendly forms of transport. Judged against this aim, one is bound to say that the programme has been a fiasco. The figures from Eurostat show that the transport sector has now overtaken industry as the largest single source of pollution in the EU. Another important part of the argument in favour of the TENs programme is that improving the infrastructure in the underdeveloped peripheral regions - in particular by connecting them to the key regions which are more developed - will help to bring them up to the economic level of the affluent regions in the centre. Here too, Eurostat's figures show that the difference between the richest and poorest regions in the EU is still as great as ever - in terms of prosperity, unemployment and so on - despite the fact that this programme has now been in existence for a number of years. The TENs programme is now being extended to cover the countries of Central and Eastern Europe, and the arguments being used to justify the TENs are exactly the same as those that were used inside the EU's borders. In reality, the TENs programme is first and foremost about ensuring that the EU's industry has the best possible access to its markets, including the new ones in Eastern Europe.
We are voting against the proposal by the Commission and the rapporteur to amend today's provisions regarding EU economic aid for the trans-European networks. The Commission would like to allocate ECU 5.5 million to the trans-European networks during the period 2000-2006, which is more than double the amount allocated in 1993-1999.
At the same time, national investment within the Union has fallen from 1.5 % of GNP in the 1970s to 0.9 % in the 1990s. The tight budgetary constraints that the majority of Member States have imposed on themselves during the past year have been necessary in order for them to be able to comply with the economic and monetary criteria for participating in EMU. Consequently, individual Member States have been unable to afford to provide good transport facilities in and between each other's countries.
Jöns report (A4-0398/98)
The Danish Social Democrats have voted in favour of a reform of the Social Fund. With the new chapter on employment in the Treaty, there is a need for coordination between the Social Fund measures and the annual guidelines on employment. We have voted in favour of a number of changes to the Commission's proposal: provisions have been added concerning the need for sustainable development to be taken into account, emphasising the aspect of equal opportunities for men and women, and on interventions to benefit disadvantaged groups such as the long-term unemployed and handicapped persons. Not less than 15 % of the resources should be reserved for women, for example. We believe that all the Member States should be obliged to take action in the field of equal treatment. Even a country like Denmark, which has come a long way in integrating women into the labour market, must still be obliged to make a special effort in the area of equal treatment under the Social Fund.
I have abstained from voting on the report on the European Social Fund, because the overall aim of the Fund is to help bring about social convergence in the Union. The ESF is therefore an instrument for creating what is in fact a European social policy and for promoting economic and social solidarity. The EU should not attempt to regulate the national systems of social and labour market policy, with a view to standardising the social security systems in the Member States. Social and labour market policy must continue to be a national matter.
A series of judgements and assessments are presented in the report regarding Social Fund measures designed to promote equal opportunities for people to be integrated into the labour market, strengthen systems of education and increase the participation of women in the labour market. The Fund is also to encourage local and regional initiatives on employment. In the longer term, these measures are intended to help reduce the differences between the levels of development of various regions in the EU. These initiatives all have some positive features, but the problem is that these efforts are linked to the establishment of a European social policy and the promotion of the social dialogue, which are ultimately meant to contribute to the establishment of a common European labour market policy. At the same time, the report also contains moves towards the coordination of Community instruments in education policy.
I agree that underdeveloped regions throughout Europe should be supported. It is also important to promote equal opportunities for people, so that they can be integrated into the labour market, but this should take place without any political undertones, and not as part of a strategy designed to bring about social convergence in the EU.
We welcome the current revision of the European Social Fund, not least in respect of the new chapter on employment in the Amsterdam Treaty. The European Social Fund plays a very important role in employment strategies, since it supports and complements the strategies carried out at national level.
Previous experience of lower contribution payments to non-governmental organisations, as well as within the Peace initiative, has proved successful. We therefore support the proposal, which aims to prioritise local projects in Social Fund programme planning activities.
The report forms part of the collective strategy to reform the EU structural support funds. Out of loyalty, we have decided to support the bulk of the PSE Group's proposals. However, we firmly believe that the European Social Fund should be phased out and the money returned to the Member States. A sizeable share - 20 to 30 % - could be retained by the Union and the entire sum used to provide aid for the Central and Eastern European countries, where there is greater need for financial support than in the Mediterranean countries, which already have a perfectly acceptable standard of living.
The report points out that we need the European Social Fund in order to combat unemployment. However, taking money from Member States' budgets and redistributing it through the EU's Structural Funds does not create new jobs, except possibly for those involved in the redistribution itself. The people who lose out are public sector employees in the respective countries.
Resolution on the CAP
My vote on this issue took into account the position on the proposal to cofinance income support out of national budgets, as suggested, in particular, in point 8 of the joint motion for resolution by the PSE and Green Groups. I voted against that option - whose impact on the CAP has yet to be determined - because, in my view, it boils down to anticipating the decision on the financial perspective in accordance with one of the Commission's proposals for solving the alleged problem of the excessive contribution by certain Member States. In other words, the proposal sets out to correct the situation in Germany's favour and, in particular, to the detriment of France's current Community budget situation, but without safeguarding the situation of other Member States such as Portugal. They could be penalised in terms of agricultural expenditure or even their overall receipts from the Community budget.
Fundamentally, this option would unacceptably make negotiations rely on the issue of own resources and confine Portugal's negotiating position both on Agenda 2000 and on the financial perspective.
I supported the excellent proposals to reform the CAP contained in the resolution by the PSE and Green Groups and I hope that they will be endorsed.
A further integration of environmental initiatives must be included in any new revised common agricultural policy for the post-1999 period. I believe that the EU's goals of sustainable development, integration of environmental protection with agricultural initiatives and the recognition of farmers as guardians of the countryside must be made central concerns of the common agricultural policy. Most parties are in favour of a further integration of environmental policy objectives into the CAP.
However, positive environmental results must be measured and rewarded. In order to do justice to the role of the farmer in caring for the countryside, a further principle should be added, namely the principle that the steward is remunerated. Farmers must be supported by the European Union in bringing about more environmentally friendly farming practices in the form of direct payment supports.
We already know of the success to date of the Rural Environment Protection scheme started in 1994, whose aims include the establishment of farming practices and controlled production methods which reflect the increasing public concern for conservation, landscape protection and wider environmental problems. The Rural Environment Protection scheme is also designed to assist in the production of quality food in the extensive and environmentally friendly manner. This scheme must go from strength to strength and it was worth over £101.4m alone in 1997.
Under the Operational Programme for Agriculture, Rural Development and Forestry for the period 1997, £67.176m was allocated for direct on-farm investment. This sub-programme was broken down as follows: improvement of dairy hygiene standards, £11.252m; improvement of animal welfare standards, £149 000; farm improvement programme, £8.769m; control of farm pollution scheme, £47.006m.
This programme has contributed substantially to reducing pollution on our farms as well as promoting environmentally friendly farming.
I support an expansion of EU assistance for on-farm investment in any new arrangement under the common agricultural policy for the period post-1999. Environmental concerns are becoming increasingly important in EU policies in general. However, incentives and support arrangements must be in place through the European Union so that any changes in this sphere are brought about in a cost effective manner. Rural areas are increasingly used by many people for leisure and recreational purposes. Farmers receive no financial reward for maintaining and shaping the countryside.
Discussion should take place on these issues with farming organisations and with the Irish Government and the European Commission so that any changes which are brought about command the goodwill and the support of Irish farmers and national and European authorities.
I voted against the Fantuzzi resolution on Agenda 2000 and the reform of the CAP because in paragraph 8, the rapporteur actually claims that cofinancing is not meant to solve the problems and meet the needs of agriculture but to deal with the issue of the Member States' budget contributions.
I regret having had to vote against an otherwise excellent document on agricultural policy because the matter of financing the Community budget should be discussed at the right place and at the right time, with complete openness and transparency.
The review of the CAP in 1992 led to a large reduction of the Community budget amounts available for agriculture and to the annihilation of small and medium-sized family holdings, mainly in southern parts of the Community. As a result, the numbers of holdings and people employed have been greatly reduced, the proportion of unemployment in rural areas has rocketed, and the rate at which the countryside is being deserted has increased to dangerous levels.
The new proposals put forward on European farming by the Commission in Agenda 2000 are perhaps the most representative indication of the EU's overall intentions as regards its model of development. The agricultural sector bears the brunt of the changes dictated by the medium-term strategic plans of monopolistic capital, since it is one of the most critical sectors for the shaping of the new economic landscape and the distribution of world markets.
The questionable argument in favour of continual cuts in the section of the Community budget devoted to agriculture, which the Agenda 2000 proposals and those for the review of the CAP put forward, is actually - and now quite openly - calling into question and undermining the decisive developmental role which agriculture has played up to now in most parts of Europe. The EU is continually eroding its existing agricultural potential since its declared aim, besides saving resources, is both to prepare for the predatory enterprise of enlargement towards the central and eastern European countries and to secure further possibilities for responding - with customary subservience to the USA's demands - to the new established order of the World Trade Organisation from 2000 onwards.
We have in our hands proposals which are contradictory, dangerous, without any balance between the human factor, production and land, proposals which aim to reduce the agricultural population still further, cut prices and production costs for the sake of competition, and in general replace intervention by help to accumulate private stores. Those proposals will not only cause imbalances in production but will also constitute a direct threat to product quality, environmental equilibrium, farm employment and social balance and cohesion.
Furthermore, this proposal heralds flagrant and impermissible intervention in the budgets of Member States by introducing conditions of subservience with the compulsory co-financing of direct aid by the Member States. This not only goes against the provisions of the Treaty, but indirectly paves the way for a substantive transfer of commitment expenditures to the budgets of the Member States - without the consent of the national parliaments - for policies and decisions laid down by the EU. In the name of an unreasonable rationalisation which runs contrary to any concept of solidarity, renationalisation is being advocated with excessive hypocrisy and demagogy, though it will only relate to expenditure, while the Community will continue to have the exclusive right to determine every detail of the CAP - quotas, price and export subsidies, duties etc. without leaving any scope for flexibility or for the Member State itself to define its own agricultural policy. In other words, 'heads we win, tails you lose'!
We categorically oppose this Commission proposal and there is no margin whatsoever for its 'better management', as some people are saying in order to make it look better and more 'digestible'. It is our duty, both to the farmers and for the sake of social equilibrium, to prevent the evils prescribed by the proposal. We must resist and avert a policy which is opposed not only by farmers in the EU but by all working people who will bear the brunt of this anti-agricultural EU policy which aims to use the budget resources of the Member States, and this in the context of a policy of financial discipline and strict austerity.
Parliament's view is that it is extremely important for the reform of the Common Agricultural Policy to be harmonised with the interests and wishes of the large majority of the population, who are now certain to escalate their efforts to frustrate and avert this policy.
While the French Socialist delegation supports the majority of the text of the joint motion for a resolution by the PSE and Green Groups, it wishes to express its disagreement with paragraph 8 on the cofinancing of agricultural aid by the Member States.
This is an important aspect of the CAP and the French Socialist delegation therefore refuses to back the establishment of a mechanism of this nature that might call into question the principle of financial solidarity, which is one of the foundations of the CAP, and might open the way to its renationalisation.
The way I voted on the whole of this resolution was conditioned by the introduction of the idea of cofinancing. This does not seem to be a problem concerning the CAP but one that has been created to deal with certain countries' financial contributions to the budget.
Had the principle of cofinancing not been defeated by the European Parliament, considerable limits would have been put on Portugal's freedom to negotiate on Agenda 2000, and the aim of maintaining the same volume of Community financial support for the next framework, as a result of Agenda 2000, would have been diluted. Therefore, I consider the overall result of these votes highly satisfactory.
The voting behaviour of the Liberal Group has been strongly influenced by its conviction that in the future it would be desirable to have cofinancing with Member States of those items of agricultural expenditure that concern income support. The reasons for this have been explained in various speeches by members of the group in debates on agricultural policy.
The Liberal Group therefore voted against all those amendments that concerned this cofinancing of agricultural expenditure.
It voted in favour of the PSE-V Group resolutions because of its conditional approval of income support despite the fact that the resolution contained various phrases (conditionality of the various support measures) that did not all reflect the position of the Group.
For the same reason it also voted for the PSE resolution and when both of the above resolutions were rejected it of course voted against the UPE and EDN resolutions.
As was to be expected, the ELDR Group voted in favour of all the articles of its joint resolution with the PPE. When the final vote came it had to decide if it would vote in favour of the resolution despite the fact that paragraph 14 with its clause on cofinancing was defeated.
A majority of the Group take the view that it could still vote in favour, as with the adoption of paragraph 13 the discussion on the financing of the common agricultural policy can continue, especially in the light of the various votes on the oral questions which indicated that those amendments that rejected cofinancing were defeated outright by a very large majority.
I will be using my vote to condemn a Community agricultural policy that basically adheres to a rationale of reducing prices and lowering the value accorded to labour, a policy that is so destructive that it calls into question the CAP itself by proposing the cofinancing of agricultural spending.
If the desire exists today to meet the aspirations of the people who have condemned the ultra-liberal policies, then existing policies must not be eliminated. Not only should the CAP be maintained and reformed, but it should also be given a new direction.
The broad outlines of this new direction have already been outlined by the House. It supports the concept of 'a high level of employment', including in agriculture. It intends to provide safeguards against the race for productivity. It wishes to meet the new challenges facing mankind in the areas of food, energy, the environment, water supply and sustainable development.
We already have the principles in the form of the single market, financial solidarity and the Community preference, which may be renewed.
The principle financial resource is the CAP budget. This involves substantial public funds that must not be used to produce surpluses that are sold cheaply on the international market. Instead, they are to be used, above all, to meet the Union's internal needs, to provide each production sector with the means to manage the market, to correct the injustices between farmers, types of products, regions and countries, and to develop international trade that is of mutual benefit.
Other funding could be created with cheap credits allocated selectively for employment, productive investment and sustainable development, with taxation on financial movements and with the tools to ensure the fair distribution, by sector, of the wealth generated between agricultural production and consumption.
That might be a genuine alternative policy.
Our group has opposed any form of cofinancing of the CAP by the Member States. And it is true that this issue raises fundamental problems.
First, this Commission proposal diverges from the fundamental principle of financial solidarity that is embodied in Article 2 of the Treaty establishing the European Community and that applies to all common policies.
Today, only two common policies exist: the common agricultural policy and the common fisheries policy. However, we are witnessing contradictory behaviour on the part of the Commission that calls into question some of the elements that form these two policies. On the one hand, the Commission proposes the cofinancing of the CAP by the Member States and, on the other, it proposes the elimination of structural aid for the common fisheries policy for those areas in the Member States that are not eligible for the new Objectives 1 and 2, as defined in Agenda 2000. This may well cause major distortions of competition between European operators in the fisheries sector.
We are extremely concerned by this shift on the part of the Commission, which seems to no longer want to respect the basic Treaty that established the European Community, and particularly Article 2. For over a year, Édouard des Places and myself have been responsible for drawing up various opinions on the Agenda 2000 communication for the Committee on Agriculture and the Committee on Fisheries. In these opinions, we have repeatedly drawn attention to the major budgetary problems the European Union would inevitably experience if its budgetary resources were not concentrated in their entirety on the only two existing common policies: the CAP and the CFP.
In the debate on the Commission's Agenda 2000 proposal, we had stated that if the aim was to maintain, in the context of the reform of the CAP and of the principal COMs, the founding principles of the Community preference and to maintain farmers' earnings by compensating fully for price reductions, both the budget and the level of the agricultural guideline envisaged would be insufficient. After the initial analyses carried out at Council level, the ministers all accepted the objectives of the CAP reform, as presented by the Commission. However, they all expressed serious reservations as to the means proposed for its implementation. This budgetary problem cannot be resolved unless sufficiently strong political will exists to take the decision to concentrate all our resources on the Union's common policies, instead of scattering them among countless areas in the hope of winning more votes.
In opposing any form of cofinancing, our group rejects the very principle of artificially increasing the European Union's budget, which is contrary to the commitment entered into in Edinburgh. It also opposes the emergence of a particularly harmful operational and financial division, because the Commission would decide alone on a European policy and the Member States would find themselves obliged, as such, to enter into cofinancing, even though they already finance the entire European Union budget. Responsibilities would therefore become totally blurred.
Rather than seeing such an extremely unhealthy separation between the decision-makers and those who are paying, our group would prefer us to move towards a total renationalisation of the CAP that would enable the Member States to draw up their own agricultural policy to the benefit of their farmers, rural land-use planning and consumer protection.
I am happy to note that, with this morning's vote in the House, the European Parliament has clearly rejected those elements of the resolution that provided for the introduction of cofinancing.
Görlach report (A4-0405/98)
Five million farming jobs have been lost in the EU between 1980 and today. The proportion of unemployment in rural areas is higher than in urban areas, and the countryside is being deserted ever more rapidly, with young people as the first to go. That is the dramatic situation to which the catastrophic policies implemented have led the countryside and the farming economies of the EU's Member States.
And now we are talking about even worse measures, whose exclusive aim is to accelerate the rate at which agricultural activity is being abandoned by small and medium-scale farmers, so that land and production will be concentrated in the hands of fewer and fewer people.
This policy is laying the ground for a new feudalism and we are sorry that although the rapporteur himself recognises the dramatic situation, his report and amendments only oppose it symptomatically and he attempts to correct the letter of the regulation but does not touch, oppose or try to alter its spirit. On the other hand he unleashes a potential storm by giving his blessing to the opening of the countryside to alternative activities, not only by farmers but by anyone else who wants to 'make something' of the scorched earth left behind by catastrophic and anti-agrarian policies.
The rapporteur forgets, and is also trying to persuade farmers to forget, that the countryside, the farming areas in which 25 % of the EU's population live, are closely interwoven with farming and livestock breeding, and that farmers are indissolubly bound to the land and to their work. What matters is not to reorientate, or rather, disorientate farmers by covering up and whitewashing hostile policies.
Within the framework of a now unashamedly anti-agrarian policy whose chief aim is to accelerate the reduction of the farming population, is it not Pharisaic to talk about being interested in employment in the countryside? Is it not pure hypocrisy to make proposals for dealing with the problems of poverty zones when everyone agrees with the overall policy which creates the poverty zones in the first place? Is it not contradictory to make proposals about incentives to regenerate the agricultural population while continual quota reductions virtually debar young people from taking up farming? Is it not hypocrisy to proclaim interest in environmental protection while traditional crops are being extirpated and genetically modified crops are accepted even before serious and detailed research has been carried out and completed on their environmental impact and their consequences for the consumer, solely because that is what the multinationals which produce genetically modified reproducing species dictate? How is the wishful thinking about the countryside's prosperity to be realised when the financial resources available are continually being cut?
What European farmers expect and demand is that we should do all we can to defend their right to continue their activities without interruption and under the best possible conditions, and their right to make a decent living from those activities. That aim will not be achieved by hypocritical half-measures and placebos. It will be achieved by their own struggle, the struggle they are developing for example in my own country even as we speak, and which we support unreservedly. For that reason, we will vote against the proposed Council Regulation and the report, which despite the few positive points it contains, does not dare to reverse the overall anti-agrarian content of the proposal as it ought to.
We are voting against the report relating to support for rural development through the EAGGF. The Commission has not gone far enough in its proposed agricultural reform within the framework of Agenda 2000. We have generally abstained from voting on forestry policy, because we do not think it is appropriate to deal with forestry at Community level.
It makes sense to have an instrument, independent of the arrangements for supporting production or those for overhauling infrastructures directly linked to farming activity, to support other activities very closely related to agriculture and used mainly by farmers. These would include forestry activities, fire-fighting, and environmental and landscape protection, which, if developed integrally, could help in the fight against rural desertification and bring about economic diversification in the countryside. This instrument could also help to reduce some serious, well-known imbalances. All of these aims are set out in the justification for the Commission's proposal. There is also an appropriate proposal to introduce some uniformity into the patchy and rather unknown regulation on this question. However, these good intentions are contradicted by the proposals that have actually been made.
This instrument does not have at its disposal the financial resources needed to tackle the problems that it sets out to solve. In particular, it seems that it will not even have at its disposal resources to be withdrawn from other areas of the agricultural policy, which in themselves are already underfunded. For agro-environmental measures, it establishes a regulation that really seems to be a measure to help the farms and finances of certain Member States, small in number, in the centre and north of the European Union.
The report does nothing to change the Committee on Agriculture and Rural Development-environmental guidelines nor does it eliminate the apparent aim for people or bodies not directly related so far with farming to benefit from this instrument. They should be given support in a different way and not through this instrument, which should exclusively be at the service of farmers.
There are positive aspects in the report as a result of the amendment that we tabled, for example, the doubling of compensatory amounts per hectare or possible assistance with investment in State or common (fallow) land. The recognition of specific regional needs and the call for improving the balance between Mediterranean and continental crops are also positive.
However, the overall resources remain insufficient and the basic guidelines have not been changed. That is why we abstained in this vote.
The report forms part of the collective strategy to reform the EU structural support funds. Out of loyalty, we have decided to support the bulk of the PSE Group's proposals. However, we firmly believe that the Agricultural Fund should be phased out and the money returned to the Member States. A sizeable share - 20 to 30 % - could be retained by the Union and the entire sum used to provide aid for the Central and Eastern European countries, where there is greater need for financial support than in the Mediterranean countries, which already have a perfectly acceptable standard of living.
I welcome the fact that the European Commission is proposing to include agricultural structural measures in a framework regulation. This will make it possible to better coordinate the various instruments. In the Commission's proposals this is largely a matter of continuing and improving the existing measures, and we broadly agree with this. In particular, I believe the support measures designed to encourage agriculture to adopt more environmental and natural farming practices are very important.
In his draft report the rapporteur sought to extend the present measures, which are mainly aimed at developing agricultural structures, to other rural activities. His amendments were rejected by the Committee on Agriculture and Rural Development. As far as we are concerned this took the sting out of the report and at the final vote we were able to vote in favour. Rural policy must remain primarily the responsibility of national and regional government. They are better equipped for this than the European Commission which has a limited capacity to implement and is not close to the problems in the regions.
(The sitting was suspended at 1.05 p.m. and resumed at 3 p.m.)
Displaced persons
The next item is the report (A4-0399/98) by Mr Wiebenga, on behalf of the Committee on Civil Liberties and Internal Affairs, on
I.Amended proposal for a Joint Action on the temporary protection of displaced persons (COM(98)0372 - C4-0505/98-97/0081(CNS))II.Proposal for a Joint Action concerning solidarity in the admission and residence of beneficiaries of the temporary protection of displaced persons (COM(98)0372 - C4-0506/98-98/0222(CNS)).
Mr President, the proposal for joint action on the temporary protection of displaced persons is a good one. It would apply to cases where a large number of people must all be offered sanctuary at the same time with the result that, in such an emergency situation, normal asylum procedures cannot be applied. An amendment brought by the European Parliament establishes that these arrangements simply supplement the treaty on refugees rather than replacing it.
An interesting procedure is involved here. This is the first time the European Commission has used its right to initiate legislation under the third pillar. On this second reading the Commission - Commissioner Gradin who is here today - has accepted many of the European Parliament's amendments. I would say the most important of these is the introduction of a five-year limit to the temporary protection and above all the burden-sharing between the various Member States. These changes, and I say this in the framework of the third pillar, are a feather in the cap for the European Parliament. So much for the positive comments.
Now the day-to-day reality. It is incomprehensible and irresponsible that the European Union, that is the Council of Ministers where the third pillar is involved, has still not established any fair system for sharing the burden of displaced persons or for receiving them. We all know that this is too late for the displaced persons of Bosnia. They were and still are dependent on the benevolence of a few Member States, namely Germany, the Netherlands and Sweden, while others have done much less.
Things are quiet in Kosovo at present, fortunately, although the situation there is of course very tragic in humanitarian terms. But if, God forbid, things get out of hand there again and large numbers of Kosovans come to the European Union, then we will find once again that nothing has been arranged at European level. The same is true if major problems arise anywhere else which lead to a massive influx of people, such as in Algeria for example.
The question is which Member States in the Council of Ministers are not prepared to cooperate in drawing up such a system. I hear rumours that they include Spain, France and the United Kingdom, but we cannot be certain as the Council meets behind closed doors. I should like greater clarity from the Commissioner on this.
Much remains to be done in the field of asylum and immigration policy. The Eurodac data exchange takes much too long. There are no agreements on external border controls. There is no common return policy. The Council of Ministers has found itself in an impasse over recent years. This is why the Liberal Group also believes it is a good thing that the Austrian Presidency has now taken the initiative to move towards a more systematic approach to asylum and immigration policy, in particular in the light of the entry into force of the Treaty of Amsterdam. But under that Treaty the European Commission itself is going to have to do more and my view is that the present department, with the number of officials available to Commissioner Gradin, is much too small for the European Commission to be able to take the necessary action after the Treaty of Amsterdam enters into force. I would be interested to know if there any plans to improve matters in this respect.
The proposals for joint action for the protection of displaced persons look reasonable now that a number of Parliament's amendments have been adopted. The second field of joint action, namely in relation to burden-sharing, represents major progress, because last year there was no such proposal for a regulation on the table. Our parliamentary committee also believes that the method of this burden-sharing must be very different from that proposed by the European Commission. First must come the balanced distribution of displaced persons between the Member States and only then the matter of financial compensation.
The Council of Ministers is already much too late. If we once again fail to achieve a speedy decision because a couple of Member States refuse to cooperate then an alternative solution must be sought and those Member States who are indeed prepared to assume their responsibilities must work together in a coalition of the willing.
Mr President, in some national parliaments the asylum and refugee debate is plagued by a populist game appealing to xenophobic sentiments in the hope of scoring electoral points. There is none of this in Mr Wiebenga's report. He clearly sticks to traditional liberal principles, adopts the right tone and shows concern for the fate of displaced persons. The improvements he brings to the two Commission proposals make these even clearer and more humane. The rapporteur rightly favours a strengthening of Parliament's role. In addition, he seeks a stronger legal basis for refugee policy and, like most of us, he is trying to avoid dependence on a unanimous vote in the Council. The Committee on Foreign Affairs, Security and Defence Policy finds it interesting that he partly attributes the phenomenon of mass displacement to the Council's deficient foreign policy. He thus supplements the rules for sharing responsibilities which the Commission wants to introduce by considering the efforts which Member States could make to prevent the massive displacement of persons, such as military intervention and other conflictprevention measures, as part of this shared responsibility. These are very laudable additions to the Commission's already praiseworthy attempts. Yet the rapporteur still has to wrestle with the same dilemma which confronted the Commission. Over recent years the Council has certainly repeatedly given the impression that it is aware of the need for a real sharing of the burden or responsibility for the protection of displaced persons. But when it comes to the crunch the Council remains powerless. The Commission is seeking to find a way out of this by splitting its proposal into a part which can win the support of the Council and a part which cannot. Each time the need for unanimity serves as an alibi for Member States to whom European solidarity means nothing, yet which these same Member States are so prone to invoke when it is purely their own interests which are at stake. I wonder whether or not it could be possible to compensate for the refusal to share responsibility out of some European Union fund or other. You cannot dine à la carte at the EU table.
The call for the abolition of solidarity from Member States who have no desire to share the burden of this European issue falls on very receptive ears in the many countries which contribute to the Union. I regret this. The unwilling Member States are in fact sawing off the branch they themselves are sitting on. It seems from his explanation that the rapporteur has serious doubts about the way in which the Commission is resolving its dilemma. The question is whether much progress can be made before the Treaty of Amsterdam enters into force. Is the Commission's solution not a self-deception by which we give the Council a loincloth to hide its shame? Mr Nassauer will be making the necessary comments on this on behalf of the European People's Party. I believe that because each action first has to overcome the barrier of unanimity, the Commission is not giving us much at all. I would like to warn against allowing ourselves to be caught up in a game which simply allows the Council to offload its problems onto us. Mr Wiebenga's idea to try to make the most of it nevertheless is very laudable. The way in which he has formulated this in his report is also excellent. But I also believe that many people share his doubts as explicitly expressed in his explanation. Although we appreciate the work he has done on his report, this doubt remains with us all and we have no choice but to draw the consequences.
Mr President, I hope you have been informed that I have an additional four minutes from Mr Schulz. I am pleased that Mrs Gradin - the Commissioner dealing with this issue - is with us here today. I always think it is very important for Commissioners to attend debates. I should, however, like to express my own frustration and that of my group at the report being constantly rescheduled this week. We do not agree that we should be discussing this report at a time when all Members believe that we should actually be discussing topical and urgent matters, and not such an important political issue as this. This is about refugees entering the Union, refugees who are treated disgracefully and shabbily; we always feel that they are too much for us, that we do not have room for them, and that we would actually rather ensure that we rid ourselves of these people as quickly as possible.
This is reflected somewhat in the way in which we are dealing with this debate here. This debate is taking place when many colleagues are prevented from being here by other appointments. It is a fact that the topical and urgent debate does not concern everyone and, as a result, other appointments are arranged, at a much earlier stage than our debates are. That explains why too few Members are here.
I must also apologise on behalf of several colleagues from my own group - who actually wanted to contribute to this debate - for their not being able to be here either, because they made alternative appointments some time ago. This is true of the chairman of our committee, who is usually always present when debates involving our committee are being held in the plenary, and takes part in the debate. Unfortunately, she cannot participate today because she too has another long-standing appointment, which could not be further postponed.
I should like to warmly congratulate Mr Wiebenga on his report. Admittedly, there are a few points on which we disagree straight away, but he is aware of that. Above all, however, I believe that it is important to make sure that the report is ready before the Council meets in December, so that Parliament is able to make its views known on the Commission's amended proposal and to vote on it.
Since the war in former Yugoslavia, the European Union has been faced several times with admitting large numbers of refugees from various regions, and in particular recently - as Mr Wiebenga also mentioned - from Iraq and Algeria. The European Union has never had an instrument which firstly includes solidarity measures to make it easier for Member States to admit refugees and, secondly, offers bureaucratic protection. The tragedy of the refugees from Kosovo has once again revealed the inability of our governments to respond to events of this kind in a way which is commensurate with their own professed standards of morality and human rights.
Now refugees from Kosovo are being detained at the Union's external borders as illegal immigrants, and are also very often treated as criminals. This cannot and must not continue. We want to be able to continue to offer sanctuary in the European Union to those fleeing from armed conflict, sustained violence, or systematic or widespread violations of human rights. We believe it is right for all present and future Member States to contribute to fulfilling this humanitarian commitment.
Ethnic or religious persecution can, however, also constitute grounds for refugee status. In my group, in any event, we agree that these grounds should also be accepted. This is also shown in the draft own-initiative report produced by my colleague, Mrs Lindeperg, which we will soon be debating.
We are not disputing the fact that a restrictive interpretation of the Geneva Convention on Refugees has led to a gap in the protection offered to refugees of civil war in Europe. This must be closed, but not exclusively by means of the measures now on the table. I would therefore ask you to vote in favour of certain parts of the text originally proposed by the Commission, because we believe that some of the points it contains are better than some of the amendments.
It makes absolutely no sense, in the event of a mass influx, actually to have a joint action offering refugees protection in the Union, and yet alongside this not to make any arrangements for how these people are actually going to reach the Union. Once the Member States have resolved to apply the joint actions, it is only logical that they should then disregard visa restrictions and dispense with the principle of safe third countries.
On burden-sharing, the Commission's proposal gives priority to balancing out the financial burden over balancing out the distribution of people. I could also go along with this approach, precisely because of what we saw with the refugees in Germany: many came to Germany because they had personal contacts there, because they knew the language, because they had already been there as migrant workers, and had thus found sanctuary with families. They had become integrated to a certain extent through their knowledge of German, which meant that they were able to support themselves and earn their own living. I doubt whether this would have been possible in the same way if we had, from the outset, forcefully transported these people to an area where they did not have contacts of this kind, for example.
Refugee quotas seem, therefore, on the basis of previous experience, to be rather counter-productive, and balancing out the financial burden is the right way forward. I do, however, endorse my group's opinion that it is possible, either before or when the refugees arrive, to allocate them to individual Member States. However, this requires very thorough planning, so as not to cause great personal and financial damage to the refugees, on the one hand, and to the citizens of the European Union on the other. Finally, I should like to say that I hope that the Council will soon be adopting practical proposals on how this is to be done.
Mr President, having heard Mrs Zimmermann's speech, I cannot help wondering whether she was giving the opinion of the Committee on Legal Affairs, as announced, or whether she was speaking on behalf of the Socialist Group. I should like to ask Mrs Zimmermann to clarify that point.
Mr President, I did say at the beginning that I would take the four minutes allocated to Mr Schulz, and I therefore spoke both for the Committee on Legal Affairs and for my group.
Mrs Zimmermann, I think Mr Nassauer will have been satisfied by your answer.
Mr President, I suppose I have four minutes' speaking time and I should like to make it immediately clear to Mr Nassauer that I will be speaking on behalf of the Socialist Group and not for any committee. Mr President, Commissioner, ladies and gentlemen, I am very relieved that the European Parliament is after all managing to deal with the Commission proposal for temporary status during this part-session, because it must be clear to us all that time is very short. While everybody recognises that the ethnic Albanians in Kosovo are still being persecuted, that there has been a major political problem for many years and a war is being fought on Kosovan territory, there is still no European agreement to protect refugees from these areas. Yet all our Member States are confronted with the most harrowing circumstances of these refugees. Fleeing Kosovars are being plucked from lorries by the dozen and in some cases the Member States assume their responsibilities and initiate asylum procedures. In many other cases, people are simply expelled or abandoned to their fate. The only response which the Schengen countries could come up with when boatloads of Kurdish refugees arrived on the Italian coast, for example, was to call Italy to order and promptly close the borders. So I believe that it is high time the Union Member States assumed their joint responsibility and together approved this temporary status for displaced persons.
Ladies and gentlemen, a number of warnings would not be amiss in this debate. First of all, this temporary status is intended to protect refugees and to grant them social rights solely in cases when the massive influx renders it impossible to handle individual asylum applications within a reasonable time-frame. It must not be the intention to use this so-called B status, which gives refugees fewer rights, in order to undermine the A status conferred under the Geneva Convention. Let us be very clear on this: the broad and humanitarian interpretation of the Geneva Convention has not been superseded, as the Austrian Presidency said with a slip of the tongue in its first document, but on the contrary also covers most situations of displaced persons, inter-ethnic conflicts and civil war. The problem lies principally with the European Council which in March 1996 itself gave a restrictive definition. This is why the European Parliament is sticking to the right of refugees to submit an individual request for asylum despite the temporary protection.
Secondly, we believe that the temporary status must necessarily be coupled with solidarity among Member States in accepting the refugees. Not only financial solidarity, but above all solidarity in practice by actually agreeing to take the refugees. We naturally assume here that the Council is where the stumbling block lies in approving the proposal. Many Member States would prefer to buy an easy conscience, preferably by using money from the European refugee fund, than to actually accept the refugees.
The Commission has nevertheless deemed it useful to separate the two proposals in order to give the proposal a chance of success. I now understand that Mr Nassauer and the PPE Group apparently want to recombine the two proposals in one text. This will certainly have an effect one way or another. Mr Nassauer, we all know that if we do this now it will indefinitely delay the whole matter of the temporary protection of displaced persons. This means we are giving the Council an excellent argument not to do anything more.
Thirdly, the proposal states that temporary protection can be ended if the situation in the region of origin is safe. My group would like to add two further conditions. Firstly, the human rights of displaced persons must be respected and nobody can be discriminated against. Secondly, refugees must be able to return without problems to the place they came from and not just dropped off somewhere in the region. I believe there is good reason for this. I and many other colleagues are very shocked at the proposal by some of the political parties in the Netherlands to send back the Bosnians when some of the human rights organisations are saying that conditions are anything but safe there. These are the points we want to make clear in the Wiebenga report. Finally, Mr President, we hope that Parliament will not give the Council an excuse for failing to approve this temporary status and I hope that the House can agree on this.
Mrs Van Lancker, you asked whether you had four minutes, so please stick to them if that is your allowance and do not just carry on as long as you like.
Mr President, ladies and gentlemen, I will begin by thanking Mr Wiebenga, our rapporteur, who as expected has produced an excellent, careful and very balanced report for Parliament. I should like to point out that - contrary to the impression which Mrs Zimmermann and Mrs Van Lancker sought to give - this is not a question of whether refugees are admitted into the EU or not. Of course refugees from civil wars are admitted into Europe, in their hundreds of thousands. The problem is burden-sharing. The question hiding under the title 'temporary protection of refugees' is essentially whether, as in the case of former Yugoslavia, two countries - namely Austria and Germany - should take in more than twice as many refugees as all the others put together, or whether a just way of sharing the burden should be found; that is the political problem. In any case, no one in this House who is to be taken seriously disputes the fact that people should be admitted under humane conditions.
The problem has been an urgent one ever since the civil war in Yugoslavia put hundreds of thousands of people to flight. Since then there have been calls for burden-sharing. To briefly recap the course of events: some time ago, after prolonged hesitation and prolonged pressure on the part of the countries concerned, the Commission drafted an initial proposal on this subject. I do not wish to examine now why we deemed this to be inadequate, whether it was because the Commission did not dare to do more, or - and I have to grant you this, Mrs Gradin - because it saw clearly that this was all that could be achieved.
The gist of this first draft on the actual important issue of burden-sharing was, however, as follows: in the event of a mass influx of refugees, the Council considers the appropriate measures, so not with the objective of approving assistance. No, it considers the appropriate measures and in doing so meets its commitments. This was an absurd way to settle the burden-sharing issue and thus also failed to be supported by a majority of the Council. The Commission has redrafted its paper and has now come up with a very peculiar idea. It has now proposed two legislative acts, the first on admitting refugees and the second on solidarity in the admission of refugees.
If you take a closer look - something I strongly recommend - you will see that the decision to admit refugees is taken by a qualified majority; if necessary, therefore, this can even be decided if the particularly burdened country admitting the refugees votes against. You will also see, however, that the solidarity measures - the assistance - require unanimity to be approved and are not a binding stipulation; in the Commission proposal this is only a 'may' provision. That is decidedly too weak. This is not the solidarity of which the title speaks, but is clearly only the solidarity of those who wish to reject a fair system of burden-sharing. That is why we cannot accept these two proposals in this form.
What we are calling for and what should be proposed is the following: the burden-sharing must take place at the same time as the refugees are admitted. When the refugees are admitted, it must be clear straight away which countries are to admit them and in what proportions, which should take into account the countries' capacity and economic performance. If that does not happen, there will not be any burden-sharing at any later stage.
Certain details also ought to be mentioned. We place the emphasis on admitting the refugees into different countries, not on financial assistance. We would also ask you to consider, Mrs Gradin, whether five years is the right duration for the temporary admission regime. Five years is more of an indicator of immigration than temporary protection. From my own experience, I know that once someone has been there for five years, they will find it very difficult to leave their host country again.
We will certainly have to discuss all the other details. I might mention the problem of family reunification. It would be better to give someone outside the Union the opportunity to come in, rather than giving someone who has already come in the possibility of bringing his whole family to join him straight away. That increases the number of those admitted and the corresponding burden.
The question for us was a political one: is the progress being made here such that, despite all the criticism, we can approve it; or is it so little that, if we agreed to it, we would meet with the reproach in the future that it has already been settled? We say that the progress being made here is so minimal that we cannot pronounce ourselves satisfied with it. That is why, Commissioner, we must unfortunately reject these two proposals.
Mr President, I would like to begin by paying tribute to the work of Mr Wiebenga on temporary protection for displaced persons.
The report he is presenting and the motion for a legislative resolution, if adopted by the Council, would provide an effective instrument for dealing with a migratory wave on the scale of that experienced in Bosnia and Herzegovina or, closer to home perhaps, a large-scale movement of displaced persons from Kosovo towards the Member States of the European Union.
I use the conditional tense for the simple reason that we cannot be careful enough in what we say since, having been asked to reach a decision in December on the matter currently under discussion, the Council is far from unanimous with regard to the proposals that have just been put forward by Mr Wiebenga.
The Commission's proposals for joint action on the temporary protection of displaced persons and solidarity in the reception and stay of those benefiting from such protection make up a whole. The rapporteur has clearly highlighted the manner in which the first section of his report complements the Geneva Convention on refugees. We are in complete agreement and we intend to keep up the pressure on all international bodies and all the authorities involved, with a view to influencing international law on this issue.
Moreover, experience shows that an unequal distribution of burdens gives rise to many problems linked to the implementation of the right of asylum or the treatment of persons who, for one reason or another, see no other solution to their sad fate than to cross the borders of the European Union.
We might remember the panic, which I would call ridiculous if the situation had not been so serious, that was caused by the arrival of a few Kurds in Italy last year, as though the presence of a few thousand Kurds in the territory of the European Union was likely to destabilise 350 million Europeans. It is obviously absurd.
If the proposals contained in this report had been in force at that time, particularly those regarding burden-sharing in relation to the problem of displaced persons, the drama I have just mentioned would probably not have occurred.
Burdens must be fairly distributed for reasons of morals, ethics or simply a fundamental need for solidarity. The example of the arrival of a few thousand Kurds in Bari effectively highlighted the weaknesses and gaps involving this issue and in terms of the application of existing rules. It also shows that if a larger number of refugees were to arrive on our territory, Europe would be ill-prepared to handle the situation.
I would not, however, want this debate to lead to a dialogue of the deaf on this matter because, as it is, considerable progress has, in fact, been made. That is why I call on the House to adopt the measures proposed by our friend, Mr Wiebenga, whom I would again like to thank most sincerely.
Mr President, it is always welcome when a rapporteur tries to make an already good report by the Commission even better. As in the past, when he proved successful, the rapporteur has tried to do this here too, and we can support the main thrust of his proposals. But we cannot support him on a very important point, namely Amendment No 5 to Article 3 concerning the maximum period during which this regulation would apply. Already set at five years in the proposal, he advocates further extending it, potentially by another five years. I have two major objections to this.
First of all, I find the first period of five years already exceptionally long for temporary status. This is a measure providing protection for temporarily displaced persons. In the light of all such cases which have arisen in the past, five years is very long. If we are talking about a stable integration, a stable laying down of roots in a society, then people should not live for five years with the idea that the next day or perhaps at the end of this period they will have another status which may be much better, let alone that at the end of this five years they may find themselves facing another five years in this intolerable state of uncertainty. We would therefore most strongly oppose the rapporteur's proposal for temporary status to be extended to a maximum of 10 years.
Another question, addressed not so much to the rapporteur as to the Commissioner, is that the precise role of the UNHCR remains unclear. Various comments are made, but for example the second proposal on financial solidarity in Article 2(2) says: can ask the UNHCR for advice. We believe this should be 'must' and in a number of explanations it has given it also seems as if that is what the Commission wants. I should therefore like some clarification from the Commissioner on this point.
A good point in the proposal is that temporarily displaced persons are not going to be moved around. We are now seeing where this can lead, because with the Dublin agreements that can indeed happen with asylum-seekers. Following claims made on that basis very large groups of asylum-seekers are ending up on the street, even in the Netherlands, because the Netherlands refuses to admit them because they were previously in another European country. Fortunately, no such proposal is made in this case.
Finally, the rapporteur would like to see the word 'solidarity' deleted from the report. He has good formal grounds for this. I would be very pleased not to see the concept of 'solidarity' or the sense of the concept of 'solidarity' disappear, but simply the word.
I cannot help saying that it seems easier to pursue a liberal asylum policy in Europe than in the Netherlands. I refer to Mr Wiebenga who is a front-runner for the VVD in the coming European elections and I must say that I have every sympathy for his traditional liberal approach, as it has already been described. But that does not apply to his party in the Dutch Parliament.
Mr President, it goes without saying that the Group of the European Radical Alliance will fully support the text presented by Mr Wiebenga, and we would like to congratulate him very sincerely on his tenacity in this matter. The problem today is that, on the one hand, refugees must enjoy a common system of protection and, on the other hand, the states and governments that take them in must themselves make similar efforts or at least employ comparable budgetary resources.
However, this all goes without saying. The real problem lies in Europe's absence. Earlier, Mr Zimmermann, who is regrettably absent, referred to the desert-like appearance of this Hemicycle, which precisely reflects Europe's total absence from each of the current crises. Europe does not exist or, to be entirely accurate, Europe has failed to provide itself with the wherewithal to be present and active. It carries no weight in any of these crises. We see this clearly in the eastern Mediterranean, we saw it in Bosnia, and we see it in Kosovo. Europe's absence is a disaster, particularly since the United Nations itself has not been able to establish a form of intervention that allows it to preserve peace, to at least prevent armed conflicts from erupting, to prevent them from spreading when they do occur, and to protect civilian populations.
This does not mean that we wish to become the policemen of the world following the example of another great power. However, it is our duty to promote the structures for action by an international police force, which would not necessarily be European. That is what we should work towards. Meanwhile, we will grant temporary shelter, we will provide protection for refugees, we will ease our consciences before sending them back home as soon as the situation in their country has changed, when it has become less heated or when our guilty consciences have become less acute.
We support the Wiebenga report, but it is only a beginning. The bulk of the work remains to be done.
Thank you, Mr Pradier. I would like to ask our friends in the galleries not to call out during the debates. I am afraid that is not allowed, and I would not wish to have to ask for the galleries to be cleared.
If the speakers' words fire you with enthusiasm, please keep this to yourself and express it in a different place.
Mr President, I would like to begin by thanking Mr Wiebenga for his work. Even if I do not always agree with him, and there are indeed a number of points in his report that I do not agree with, I would be the first to acknowledge that he is a person who is extremely serious and most courteous in his work. Nonetheless, I find it surprising, and excessive, to consider temporary protection for five years, which may be doubled, thus totalling 10 years. This, in fact, is no longer a question of temporary protection but involves immigration, which is not the topic under debate today.
Moreover, I am astonished at the proposal to replace unanimity, which has until now been used for decisions on solidarity mechanisms, with a qualified majority. If the system is to work, the countries involved must give their consent. However, I agree with Mr Pradier that this issue goes to the centre of the question of Europe's international influence. We are told that 'Europe means peace', but Europe does not mean peace, because we have unfortunately seen that there is war in Europe and that the European Union allows the United States to settle European conflicts.
I wonder whether the unshakeable desire to have a common policy in diplomatic affairs is the right course and whether it would not have been preferable, particularly in settling the Yugoslavian conflict, to make use of the competences, traditions and historical relations of certain European nations, for instance between Germany and Croatia or between France and Serbia. This would have been better than trying in vain to achieve a unanimous position, which, at the end of the day, condemned Europe to a form of impotence that was deeply regrettable, both for the countries involved and for the European Union itself.
Clearly, we have a duty to take in refugees. We have a duty in particular towards Central Europe. I will never be able to repeat enough that the countries of the European Union have enjoyed freedom and prosperity at the cost of 40 years of slavery and abject poverty suffered by the countries of Central Europe.
Mr President, with a total of 90 seconds' speaking time I will confine myself to two interesting quotations. I would also briefly make the point that I continue to believe that Parliament leaves itself open to ridicule by limiting speaking time on such an important subject as asylum policy to such an extent that speakers are obliged to deal in superficialities.
The first comes from the Dutch liberals, from Frits Bolkestein, and dates from before the last European elections. I quote: 'Refugees from outside Europe must find sanctuary in safe countries in their own part of the world. As soon as a country becomes safe again, all refugees from that country should return.' Surprisingly enough I do not find this spirit present either in the report or in the words of our liberal colleague Mr Wiebenga, who was nevertheless elected on this programme. I therefore ask the question: Are there perhaps two VVD programmes, one for the electorate and one for the elected, one for the election campaign and one for afterwards?
The second quotation comes from the Flemish socialist Louis Tobback who in an election leaflet describes the majority of refugees in general as: 'Gulls who come to settle here on a rubbish tip, as that is easier than fishing or farming the land back home.' These are not my words. It is not even my conviction. These are the words and the conviction of the leader of the socialists in Flanders. But the elected representatives for this party also sing another tune here in Parliament than their party leadership back home sing for their own voters. This is deceiving the voters and I will continue to denounce it.
Mr President, I want to congratulate Mr Wiebenga on a positive report which I think makes some extremely good proposals. Quite clearly we had to do more to help with the kind of crisis situation we have had with Kosovo and Bosnia in recent years - the temporary influx of large numbers of people.
However, although I strongly support the need to retain the individual right of people who are suffering persecution to seek asylum, as enshrined in the Geneva Convention, a right which has existed for over 50 years, I do believe that we need to examine critically how we deal with the situation of people who are not necessarily fleeing from persecution by their governments, as was the concept behind the Geneva Convention, but are fleeing from civil war, from the total breakdown of law and order in the societies in which they live or from persecution by groups in society from whom their governments are either unwilling or unable to protect them. This is a very important measure and I hope it is successful. I do, nevertheless, have some reservations, not so much with the first part of Mr Wiebenga's report which I think I can endorse totally but with the second part.
First of all, on the question of burden-sharing: Mr Wiebenga referred to the fact that certain governments of the European Union, including that of Britain, have reservations about this. Burden-sharing sounds a good principle but on what basis is the burden to be shared? Is it that the bigger countries take the larger number? Is it that those countries which are the wealthiest should have the most? Is it that those countries which in the past have taken the largest numbers should be spared a little bit in the future? There are all sorts of details and complications to be sorted out in respect of the issue of burden-sharing. Then we come to the aspect dealt with in Article 2(1) of the proposals where the amendment before us - Amendment No 10 - proposes that we should move to majority voting in Council rather than unanimity. This is not something which I myself or the British Labour Members could go along with so we will have to dissent on that particular aspect, although, there is a great deal in the report with which we can agree.
It is critically important that we get these issues sorted out and overcome the difficulties and problems so that we can do our duty to offer sanctuary to those people who are genuinely fleeing persecution and of whom there are a great number. We know that there are some who are not genuine but let us make sure that in trying to exclude those we do not fail in our duty to help those who are in genuine need because of the persecution they are suffering.
Mr President, Commissioner, in the last few months of this year, we have seen similarly steep and dramatic increases in the number of asylum seekers as we saw in 1991 and 1992. We note that the mass of asylum seekers is again concentrated on the selfsame countries as it was in 1991 and 1992. My colleague, Mr Nassauer, has already referred to the fact that two countries, Germany and Austria, admitted more than half of the refugees at that time. The burden placed on these two countries is huge. We know that their capacity to bear this burden and to integrate these people will reach its limit if this continues. That is why I strongly urge you to be reasonable, so that the burden of admitting these people can be shared in the future. The current situation is intolerable, and the proposals tabled thus far are not likely actually to solve the problem either.
Burden-sharing is absolutely essential for Europe. I see the proposals presented as a ploy to prevent a real solution emerging. The decision to admit refugees is to be taken by a majority vote, which means that it can also be passed against the wishes of the countries concerned. The decision on distributing the refugees, which is then of course difficult, requires unanimity; we may as well assume then, that it will not happen. As a result, the countries facing the greatest influxes of refugees now will continue to do so in the future too. In addition, the whole business then has a multiplier effect: these are the countries which already received the most migrant workers in the past and integrated them along with their families, and so those seeking asylum go to those countries because they have relatives, acquaintances and friends there. If we do not find a solution quickly, I fear that these countries' capacity to bear this burden will not only reach its limit, but in some cases will be exceeded. None of us want that to happen.
The second point is a completely unacceptable proposal from the Green Group; Mr Voggenhuber thought that refugees should also immediately bring all their relations with them. We all know what that would mean. You can reckon on a four- or five-fold increase in numbers, and everyone can imagine the kind of problems that would cause.
I also fail to understand - and here I have also received the support of the left side of the House, which is particularly pleasing - why a temporary right of asylum can, according to the proposal, be granted for five years. I know from experience that, during the last crisis, we in Austria admitted more than 60 000 asylum seekers from Kosovo and integrated a large proportion of them. We know from practical experience, however, how difficult it is, when people have already spent three years in a country, to make it possible for them to return home and to help them to reintegrate. It really is incredibly difficult. In my opinion, therefore, to make it possible for them to reintegrate, a temporary right of asylum should initially be granted for a maximum of three years and should only be extended in special cases. In so doing, we want to ensure that people who are, after all, uprooted and find themselves in other countries, are able to go back, and are not deprived of the opportunity of becoming part of their old communities again.
The Wiebenga report has undoubtedly shown that we need solutions. The proposed plan is not yet adequate. I should like to see a solution on the table very soon, because time is pressing and we already have the problems.
Mr President, Commissioner, what I have just heard makes me very unhappy. This is because I feel that an unholy alliance is being formed - one that we also see in other circumstances - in which one side claims it wished the best to be the enemy of the good. It is quite unacceptable that Parliament should run the risk of making a complete fool of itself by throwing out the proposal and achieving nothing. Then the Council would also be able to accuse us of not wanting to do anything. If that is what Parliament really wants, then we have to give some careful thought to our role! In fact, I cannot help thinking that this is similar to the discussion we had regarding the Members' Statute. In that discussion, the same people employing the same argument tried to delay the work. Now - when there is comparative calm on our external borders - is the time to get on with it.
I really hope we can reach an understanding and approve Mr Wiebenga's excellent initiative. I think that one of the most important aspects is that we should move to majority voting, since it would mean that Europe was really working. Clearly, we shall be able to take a decision in conjunction with the Member States affected by it, at least that cannot be prevented.
I would also prefer to see my own country join the cooperation initiative. I am among those who think that Finland has taken very little responsibility in the refugee issue and that it has been very short-sighted in its policy. I should like to commend Mr Wiebenga on his report, and I hope we can all support it in order to avoid any unpleasant scenes when it comes to the vote. I have one small comment, namely that we should pay more attention to last year's Council resolution 13/48, in which the EU and the Commission are requested to cooperate with the Council on this type of issue.
Mr President, I should also like to congratulate Mr Wiebenga. A generous policy towards refugees should be pursued as a matter of course in all democratic countries, and hence in all EU Member States. Unfortunately, there is still considerable room for improvement. There should be constructive cooperation to help people in need and those who are displaced. Such cooperation should involve a voluntary agreement on burden-sharing, but it should not be a matter for legislation. It should be painfully clear that this is a question of common humanity.
To ensure that such a policy becomes firmly established in the Member States, a unanimous decision is vital. We in the Green Group would naturally like to see our amendment approved, and we believe that Commissioner Gradin's proposal on joint action to provide temporary protection is worth considering. The report reinforces the human dimension, but such an instrument must nevertheless be seen as complementing the Geneva Convention on Refugees and definitely not as an alternative. It is important for refugees to continue to have protection under the terms of the Convention - any other arrangement would be wholly unacceptable.
Mr President, you cannot open a newspaper anywhere in Europe without being confronted with the dramatic issue of asylum-seekers and the major differences of opinion of governments on this. This is a huge problem and I must say that if what I learned at school was true, that to govern is to anticipate, then people have governed very badly in the various Member States and in Europe in recent times. The conflict in the former Yugoslavia was clearly going to create flows of refugees. The conflict presently raging in Kosovo could have been predicted two years ago. As early as 1997 there was talk of the need for a displaced person status. I am convinced of the need for this. I am interested to hear the different views, the differences of opinion and objections of all concerned, but I have to say that by trying to do what is best we can fail to do what is good. If at present we have no European solution then this means that there is no solution anywhere. Because when a solution is found in Germany which is different to the one found in the Netherlands, then the flows of refugees simply shift. We therefore need a European status and we must also ensure that solidarity is given an acceptable form. For this reason we will say 'yes' to the proposal, even if we are tempted to debate a number of aspects which are important but on which we will never reach unanimity and which must not prevent us from doing what must be done.
But despite all this I still think it is scandalous that we have no common foreign policy worthy of the name. It is scandalous that the European countries are still failing to confront the real causes of these flows of people seeking security and a better life, because our development cooperation is no good and because we close our eyes to the need for a mobility policy which is also concerned with people and not just capital and goods.
Mr President, the situation of the refugees from Kosovo does urgently require a solution, and this above all means having a fair system for distributing the people. Austria's response to the crises of recent years, as also acknowledged here, has been exemplary; it has admitted displaced persons, in particular from the stricken area of Bosnia, and has integrated most of them into society.
In the meantime, however, - as Mr Pirker rightly said - the capacity of the Austrian population to bear this burden has reached its limit. If the word solidarity is not to be meaningless in the European Union, it is time for us to take action in pursuit of our common objectives. No Member State should be able to buy its way out of this responsibility. Each one should admit displaced persons in numbers corresponding to its size and population, and in so doing reveal the much flaunted European conscience.
We believe - for the reasons already mentioned by Mr Nassauer - that dividing the proposal into two parts, and thus deferring the issue of burden-sharing, is unjustifiable. Only if a decision is taken as rapidly as possible on the whole package will we really do justice to the concerns of European citizens.
Mr President, I did not wish to interrupt Mr Hager, but simply to say the following. At three minutes past four, I asked to make a point of order for the following reason. There are two possibilities: either you begin the topical and urgent debate at 4 p.m. precisely, or you take all the remaining speakers on the Wiebenga report after 4 p.m. What is unacceptable, however, is for you to give some colleagues the floor after 4 p.m. and postpone others' interventions to this evening. It has to be one thing or the other!
Mr Posselt, we had to complete the first round of speakers from all the political groups. That is why there has been a delay of three minutes.
The debate on the Wiebenga report is suspended, and will continue after the voting on topical and urgent subjects.
Mr President, I assume that the Commissioner, Mrs Gradin, can speak again in the course of this debate in order to reply to the points and questions we have raised.
Mr Wiebenga, you must understand that the order of business has been established in advance and we are sticking to it exactly. The debate on your report will continue when voting has been completed.
TOPICAL AND URGENT DEBATE
The next item is the debate on topical and urgent subjects of major importance.
The next item is the joint debate on the following seven motions for resolutions on food aid to Russia:
B4-1002/98 by Mr Väyrynen and Mrs Kjer Hansen, on behalf of the ELDR Group; -B4-1008/98 by Mr Swoboda and others, on behalf of the PSE Group; -B4-1018/98 by Mrs Carrère d'Encausse, on behalf of the UPE Group; -B4-1019/98 by Mr de Lassus Saint Geniès, on behalf of the ARE Group; -B4-1030/98 by Mrs Schroedter, Mr Lagendijk and Mrs Aelvoet, on behalf of the V Group; -B4-1034/98 by Mr Provan and others, on behalf of the PPE Group; -B4-1043/98 by Mr Seppänen and others, on behalf of the GUE/NGL Group.
Mr President, Commissioner, on the subject of the granting of aid to Russia, the Liberal Group wants the European Union to grant emergency aid to the Russian Federation. That is clear. The people of that country are facing an extremely difficult, precarious and cold situation. We must not close our eyes to the fate of the population and stubbornness on our part due to reasons of accounting is out of place in the face of such problems. But this does not alter the fact that the Russian Government must clearly understand that this positive signal from our side must meet with a positive signal from their side.
A responsible financial policy and firm undertakings to the IMF are essential in order to find lasting solutions to the problems of the Russian economy. I know, these are just a lot of words, simple words, for a gigantic task.
A serious approach to fraud is also very important. In this respect, in granting emergency aid the Union must also respect the Russian market as much as possible, which is why I call on the Council to approve the Commission proposal to make ECU 400 million available to the Russians. Finally, the Commission must consult Parliament when drawing up the memorandum of understanding. Thank you very much for the generous extra time.
Ladies and gentlemen, the time available for topical and urgent debate is very short, as you know. So please stick to the time each speaker has been allocated for his or her speech.
Mr President, the problem we are discussing today, food aid to Russia, is of the utmost importance. It is important because, in recent weeks and months, Russia has not only been experiencing an economic and financial crisis, but is also having to live with the effects of crop failure. In 1998, only half as much grain was harvested as had been expected; the potato harvest does not appear to have been much better; and in the allotments, which most Russians have - and which indeed they need for their basic food supplies - much poorer yields have also been produced.
The decline of the rouble has compounded the problems. Most Russians can hardly afford to buy themselves food. They are living either below or on the poverty line. The need for aid is therefore beyond doubt, and I was able to see this for myself on visits to Russia in recent weeks. Children and the elderly, in particular, are urgently dependent on our help. Indeed, the first reports of people dying from starvation have already appeared in the media here.
At the moment, only one thing is certain about the food aid which the Council and the Commission wish to provide: it is help for European farmers, who are no longer able to sell their products on the Russian market because of the devaluation of the rouble. Whether the food really does reach the orphanages, schools and hospitals, where people really need it, remains somewhat in doubt. Agricultural products should be sold at market price, and the income paid into a special fund in the Russian budget and later used for social purposes.
There is no doubt that the Commission needs to consider once again here whether its approach is really the right one. We cannot allow food to appear on the black market, or even to become a Russian export. We want to support the poor in Russia and not the mafia. That is why, in the motion, we call for humanitarian aid, as well as food aid, to be provided. The Russian Red Cross, the churches and NGOs have pledged to help by identifying where need exists and distributing food and medicines, and they do have the required distribution systems.
A further issue is financing the food aid. If it is indeed the case that this also helps and supports European farmers, then we believe that the funding should come out of the category on agricultural policy, Category 1, and should not be charged to external policies, even if it is benefiting Russia. I would urge the Commission to take the necessary decisions here. Food aid will not solve the structural problems in Russia. Russia needs to take action itself on that front, and finally present and implement the appropriate plans.
Mr President, it is 2- here in Strasbourg and it has snowed, but we are nice and warm with good food to eat. That is why it is evident to me that we must help the Russians who are suffering extreme cold with nothing to eat. My motto is: Help the Russians through the winter.
Of course we have not forgotten that billions granted in loans to Russia failed to achieve their objective and profited a rich elite. The recent visit by German Chancellor Schröder to President Yeltsin shows that German flexibility in granting loans is over. 720 banks are on the verge of closure and the rest are unable to honour their undertakings. Russia must pursue a different policy if it wants to escape these distressing financial and economic circumstances.
But this does not yet seem to be the case, because in his latest plans Prime Minister Primakov speaks of more State intervention. Which means he has totally rejected Mr Schröder's advice to follow the IMF rules. Despite this we cannot disregard an appeal by the International Red Cross for food aid for the poorest people living in the most remote areas. It is therefore an excellent thing for the Commission to have taken this initiative.
But I believe the Russians should agree to tax-free imports, fraud controls and unrestricted distribution. Time is short. We want to help the Russians through the winter, but they must give us the scope to explain to Europe's taxpayers that their money is being used altruistically. We are helping the Russians through the winter, but with checks.
Mr President, I think that what Mr Bertens has said diplomatically may be stated in a more direct manner. The truth of the matter is that we are today prisoners of our credits to Russia. It goes without saying that the Group of the European Radical Alliance will vote for this resolution in favour of humanitarian aid to Russia, given the current disastrous humanitarian situation in the country. But, in point of fact, we have no policy regarding Russia and it is not possible to have one because our credits and the power they indirectly give the Russians over our banks mean that the Russians may do as they like. They turn a deaf ear to the demands of the European Union. They do not undertake privatisations, particularly of land, which would place Russia in a position to produce what it needs for its own consumption. Thus, our hands are firmly tied and it is quite impossible to promote or strengthen a reform policy in Russia. Here again, the problem involves the lack of a European policy.
Mr President, in the discussion on emergency aid the question is often raised as to whether or not it is really necessary. Is there really a food shortage in Russia? To be honest, generally speaking this is a difficult question to answer. But what I am sure about is that there are most certainly major regions and major groups facing a real food shortage. Consider the regions in northern Russia. I read a newspaper report this very morning that the Eskimos in northern Russia are facing a severe food shortage and are moving south in large numbers. Then there are groups such as old people living alone, the homeless and prisoners who certainly do not have enough food. In addition to food, there is clearly also a shortage of medicines almost everywhere, which is why I believe it is a good idea to grant this emergency aid. I understand that the Commission's intention is not to give the food free of charge but to sell it and set up a social fund with the proceeds. It seems to me that one of the conditions for this must be not to set the prices too high as otherwise you will not help the people you want to help, who are mainly the people with the least money, while people with a lot of money will be able to buy the aid.
What must be carefully avoided, and I say this on the basis of fairly close contact with the people in Russia over recent weeks, is that people in Russia, and also Europe, get the idea that this food aid is being used to dump Europe's surpluses. They must not think that the motivation is to serve Europe's interests by disposing of its surpluses rather than to help certain Russian regions and certain Russians to obtain sufficient food. This impression must be avoided at all costs.
Finally, Mr President, a point which has been much repeated: distribution is a major problem. I can well imagine that the Commission also does not know for sure whether everything that is imported goes to precisely the right area. My suggestion would be to work principally with the regions rather than to try to reach everybody through a national distribution channel, because I am convinced that it is at regional level that there is the greatest certainty, the best chance of getting the food and the medicine through to where it is needed.
Mr President, it is not often that somebody from this side of the House can get up and agree totally with what has just been said before by the Greens. I welcome very much what Mr Lagendijk has just said because I agree with him practically entirely.
We are facing a very difficult position as I am sure you are aware yourself. Some of the difficulties that we are facing are because we are not sure of the actual facts and the information we are getting.
When a number of us paid a visit to Moscow recently we were surprised to find a number of the NGOs and, since my return, the World Health Organisation saying that they are not really sure that food aid is what is required in Russia at the present time: maybe in one or two of the regions but not necessarily general food aid.
The first essential to try to resolve the situation is to have proper political and economic stability within the country. As a result of 17 August all sorts of financial consequences are really impinging very greatly on people. Until 17 August we had also seen huge fraud and a huge incidence of crime. That is very much to be regretted and something that has to be stamped out if we are going to get proper aid programmes developed for the people in Russia here and now.
The real problem is non-payment of pensions, of soldiers, doctors and teachers. We could go through a number of categories of people who are just not getting the income to be able to buy the food that may be available within the country itself.
This is causing huge hardship to great sectors of the population and the lack of purchasing power therefore has a consequence on the food supply.
The lack of cash for medicines has also to be tackled because the health problems that the people are beginning to face in Russia are severe. The government can no longer afford to import food from outside their own country. They have been depending on 40 % of their food supply coming from outside and that is the void that we are going to have to try and fill. It is really an economic problem. The banks are bankrupt. The issue is not necessarily food shortage and if we are to get the food distributed properly we have got to find ways at European level of making sure it is actually going to go to the regions that require it.
The second essential is that we have to work closely with the United States on any programme we develop. It would be wrong for a 'divide and rule' policy to be undertaken by the Russian Government at the present time, which is what could happen. We must address all the questions of food, health, the economy and political stability in one programme, if that is possible.
Mr President, Russia has made an abrupt switch from communism to capitalism. It has been a bit like making a U-turn at top speed. The nation has gone flying off the stage and into the mud, but the oligarchs sit safely strapped in by their state-issue seatbelts and wave their hats. The first condition of financial aid must be that it no longer goes to those engaged in shady dealings. Corruption at government level must be stopped.
And so to the question of food aid: when you have problems in common, you have opportunities in common. I do not believe that aid should be given via a commercial chain and all at once, but gradually and through social organisations. We lost money the last time through using commercial networks of distribution. There are plenty of community organisations and they target a great number of different areas. There is even a TV programme called VID, which specialises in helping people. Let us use care links such as nursery schools and old people's homes, and then we will be able to exert effective control on three levels: the EU, the state and the ministry that deals with emergency aid, which has the means and resources.
Mr President, as we have heard, there is a serious state of affairs in Russia, and the financial situation means that the scope for importing food has been greatly reduced. This should be seen in connection with the fact that Russia depends on imports for 40 % of its food supplies. It is therefore very welcome that the Commission is now ready to propose, after months of pressure from the European Parliament and elsewhere, that food aid should be provided with a value of more than DKR 3 billion. However, it is absolutely vital - not least in the light of the discussions currently taking place on the discharge - that this measure is implemented properly. This also means that we are insisting that the food aid must not distort the domestic market, and that it is targeted and given to those most in need. Finally, I should like to ask the Commissioner to appreciate that the implementation of this food aid measure will be closely followed by Parliament and also by the European public, and it is crucial that these things are carried out properly.
I thank the honourable Members for their contribution, from which I clearly conclude that there is broad support for a food programme for Russia. I welcome the content of the motion for a resolution now before us and we also regard this as important support for our work in this field.
It was not until 12 November that the Commission received a formal request from the Russian Government for a special food programme, although it had long been clear that such a request could be granted. As has been pointed out this afternoon, it is just that it is difficult to determine exactly how large and important the need for food aid really is. It also varies very much from one region to another. We are at present thinking in terms of a programme of between ECU 400 and 500 million for the supply of various products worth around ECU 400 to 500 million. As has also been correctly pointed out this afternoon, implementing the programme is a complicated business. This is why we very recently distributed for Parliament's information a Commission document which clearly sets out the background and bases for this action. It is indeed exceptionally important for the Russian Government to submit a detailed implementation plan as soon as possible for the regions needing aid and also concerning the distribution channels and the various checks and controls. The Commission also intends to attach a number of other stringent conditions, such as the immediate halting of distribution if there is any question of the goods being re-exported to other markets outside Russia. The goods must also be sold at local market prices and the proceeds must be transferred to a special provision in the Russian budget set aside to finance special programmes. The Commission will soon be having discussions with the Russian Government to draw up a memorandum of understanding. There have of course already been talks on this and a delegation visited Moscow. This memorandum of understanding must also set out the basic principles for the action to which I have just referred. It is also important to ensure the closest possible cooperation with our American partners who have also drawn up a food programme.
Precisely because of the political as well as humanitarian importance of this whole operation, a specific draft regulation will be drawn up as soon as possible setting out all these basic principles for the information of the European Parliament. I should like to stress very clearly that this is not a zero risk operation. The whole programme is surrounded by far too many uncertainties which cannot be removed. All we can do is to provide the maximum protection against these risks by setting conditions, drawing up a memorandum of understanding with the Russian Government and exchanging experiences with other donors such as the Americans. We believe it to be a far greater risk to do nothing at all because of these uncertainties. That too we could not allow.
When the regulation is submitted to you for consideration under the urgent procedure, I would also ask Parliament to give the necessary priority to delivering its approval or opinion so that we can act quickly. Winter has begun, stocks are shrinking and this is a case where we must be ready as quickly as possible.
Finally a few words about the more specific humanitarian aid. This week the ECHO mission travelled to Russia and ECU 7 million will soon be made available to fund a number of projects already prepared by non-governmental organisations. In talks with the Russian Minister Bulkak, who will soon be visiting Brussels, I will once again be stressing the need for a solution to a number of barriers which currently stand in the way of providing effective aid, especially for these NGOs. The intention is for this aid to go mainly to hospitals, hospital supplies and similar. Mr President, we hope that we have at least made a gesture of solidarity towards Russia, but you can be sure that we will impress upon the authorities inside the country the need to closely monitor the programme's implementation.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following six motions for resolutions on nuclear disarmament:
B4-0998/98 by Mr Bertens, on behalf of the ELDR Group; -B4-1009/98 by Mrs Theorin, on behalf of the PSE Group; -B4-1031/98 by Mrs Schroedter and others, on behalf of the V Group; -B4-1035/98 by Mr Cushnahan, Mr Oostlander and Mrs Oomen-Ruijten, on behalf of the PPE Group; -B4-1040/98 by Mrs Ewing and Mrs Maes, on behalf of the ARE Group; -B4-1044/98 by Mr Carnero González and others, on behalf of the GUE/NGL Group.
Mr President, the liberals are very pleased at the initiative by the New Agenda Coalition. Eight countries from five different continents, very varied in terms of size and political relationships, are seeking to intervene in nuclear disarmament. My group wants initiatives to be taken which will break the deadlock on nuclear disarmament, certainly now that the world is no longer bipolar and locked in conflict.
We are therefore very pleased that 12 of the 16 NATO countries have had the courage to depart from the stance of the nuclear superpowers and to opt for an unorthodox approach. They rightly raise a number of questions. When will START II be ratified? When will negotiations on START III begin? When will the nuclear nations begin real negotiations on nuclear disarmament? That is why I am pleased that the UN First Committee voted by an overwhelming majority for a resolution calling for ratification of the CTBT and the de-alerting of nuclear weapons, cooperation with the IAEA and a moratorium on the production of nuclear material. There is nothing controversial in this and it does not contradict NATO doctrine. Finally, the UN resolution calls on the nuclear nations to consider additional measures, such as the promise not to be the first to use nuclear weapons.
Finally, we support the original text which supports the UN resolution, but not the amendments tabled by the Greens. The Greens go further than the New Agenda Coalition, but that is not achievable and breaks the broad coalition. This resolution is designed to win a broad majority at the UN General Assembly. I believe the amendments tabled by the Greens will make this unlikely, and I therefore hope that the Greens will withdraw them.
Mr President, on behalf of Mrs Theorin, who initiated this resolution, and my Group I would ask all Members to support it.
Through their resolution in the UN Ireland and Sweden have taken the initiative in accordance with the Canberra Commission proposal for a nuclear weapon-free world. We support their demand that all nuclear weapons should be taken off alert. To have nuclear weapons on alert nine years after the end of the Cold War is unbelievable and creates great risks for us all.
As Mr Bertens said, Parliament supports the initiatives taken by the eight countries in the New Agenda Coalition. The European Parliament has always made clear that it wants the European Union to be serious about the issue of nuclear disarmament and this particular initiative is one further step on the path to global nuclear disarmament.
Looking at the detail of the resolution, we would call on the Member States which have not done so - which are abstaining - to vote 'yes' in the General Assembly. We call on those countries which possess nuclear weapons to fulfil their commitment to disarm by virtue of Article VI of the NPT. We also call on the non-nuclear weapons members of the NPT to fulfil their treaty commitments, i.e. not to receive, manufacture or otherwise acquire nuclear weapons or other nuclear explosive devices. I hope this will have the wholehearted support of the House.
Mr President, nuclear weapons are weapons of mass destruction which put the whole of humanity at risk. In an earlier resolution, Parliament has already clearly confirmed the judgment of the International Court of Justice which stated this, and that is why we should also remain consistent in our decisions here.
All of us know the threat that nuclear weapons represent. It is absurd to want to continue to retain nuclear weapons or even the first-strike option. The significance of the New Agenda Coalition's success in the United Nations' First Committee must once again be strongly emphasised here. Out of 16 NATO countries, 12 voted in favour or abstained. That also sends out an important signal to the European Union's Member States to rethink their defence strategies.
In this respect, we regret the fact that Slovenia has now left the group of eight. This country has the potential to play an important role in establishing a new security strategy in Europe. It is important to abolish the right of first use of nuclear weapons, a vestige of the Cold War, and here I refer once again to the new German Government's coalition agreement, bearing in mind that the German Government could perhaps take the lead on an initiative to further develop the common foreign and security policy. The new federal government wants to keep to its objective of the complete abolition of weapons of mass destruction, and will participate in initiatives to this end in cooperation with its partners and allies. It wishes to commit itself to achieving the aim of bringing nuclear disarmament to the fore and thus reducing the state of alert of nuclear weapons and abandoning the idea of first use. I think that this creates significant impetus.
Mr President, I welcome the initiative taken by the New Agenda Coalition. It is particularly opportune and appropriate that such a development should occur in the post Cold War period. I would especially like to pay tribute to the current Irish Government for the pivotal and skilful role it has played in bringing this initiative to fruition. It was encouraging that the United Nations First Committee passed the New Agenda Coalition resolution last Friday. It was significant that members of the European Union either supported it or abstained. I hope those Member States that abstained and displayed such openness will be persuaded to vote for the resolution when it comes before the General Assembly for a final vote next month.
Undoubtedly there are some Members who have some reservations about this resolution, particularly if they support the establishment of an EU defence policy. I would like to reassure them. Personally I support the establishment of an EU defence policy. I see it as a core component of European integration and I do not consider it inconsistent to support such a view whilst at the same time working for nuclear disarmament. It is also significant that the resolution before the United Nations in no way contradicts either existing EU or NATO policies.
I welcome the broad support for this urgency but, on behalf of my group, I would like to indicate that we strongly oppose the two amendments tabled by the Green Group. I hope that at the end of this discussion we will have a resolution that will be overwhelmingly supported by this Parliament and, in its own way, will create an impetus for support for the overall resolution in the UN General Assembly.
Mr President, we view this resolution as part of the general push towards disarmament, and nuclear disarmament in particular. We do not believe threats of suicide constitute effective defence - not even for those who still seek to defend the nuclear ideal of a deterrent. This is no longer responsible, because in the meantime the proliferation of nuclear weapons continues unabated. There must also be a stop to all nuclear tests and all research in this field. But none of this should make us blind to the terrible effects of other weapons, of chemical weapons which we also want to see banished from the world. Last week I was very struck by what I saw in the media concerning the development of biological weapons. What I mean to say is that a general push towards disarmament, including what are traditionally known as 'light weapons', must not make us forget that most countries seeking a new world want to banish nuclear weapons first and foremost, but that is only the beginning.
We also need to take a good look at whether we in Europe should not put a stop to the smuggling of certain arms which still goes on in the Member States present here today.
Mr President, the end of the Cold War led us to believe that nuclear arms had disappeared. They had perhaps disappeared from government priorities and also, regrettably, from the priorities of some sectors of public opinion, but in reality they continued to exist as the main threat to the survival of the planet. Almost 10 years after the fall of the Berlin Wall, nuclear weapon stocks remain undiminished. We have even seen France carrying out tests as recently as 1995, while other countries, such as India and Pakistan, were testing only a short while ago. It is therefore absolutely vital that we continue to call for nuclear disarmament.
And in this respect, we welcome the actions of those countries involved in the campaign urging the United Nations General Assembly to clearly indicate its position on this matter. I therefore believe that with this resolution, Parliament will support their efforts, in line with public opinion throughout Europe.
Mr President, I would point out that this motion for a resolution is not directed at the Commission as we have no competence on this point. So I would limit my comments to supporting the call for the nuclear countries to determine to make systematic and progressive efforts to reduce the number of nuclear weapons in the world with the ultimate aim of banishing them entirely.
The debate is closed.
The vote will take place at 5.30 p.m.
The next item is the joint debate on the following motions for resolutions on human rights:
Freedom of expression in Algeria and Serbia -B4-0995/98 by Mrs André-Léonard, on behalf of the ELDR Group; -B4-1012/98 by Mr Swoboda, on behalf of the PSE Group; -B4-1032/98 by Mr Cohn-Bendit, on behalf of the V Group; -B4-1036/98 by Mr Soulier, on behalf of the PPE Group; -B4-1045/98 by Mrs Ainardi and others, on behalf of the GUE/NGL Group.
International Criminal Court -B4-1006/98 by Mr Cars, Mr Bertens and Mr Nordmann, on behalf of the ELDR Group; -B4-1023/98 by Mr Dell'Alba, Mr Dupuis and Mr Hory, on behalf of the ARE Group; -B4-1027/98 by Mrs Aglietta and others, on behalf of the V Group; -B4-1050/98 by Mr Puerta and others, on behalf of the GUE/NGL Group.
Akin Birdal -B4-1000/98 by Mr Bertens, on behalf of the ELDR Group; -B4-1010/98 by Mr Titley, Mr Dankert and Mr Barros Moura, on behalf of the PSE Group; -B4-1016/98 by Mr Pasty, on behalf of the UPE Group; -B4-1025/98 by Mrs Aelvoet, Mrs Roth and Mr Tamino, on behalf of the V Group; -B4-1038/98 by Mr Langen and others, on behalf of the PPE Group; -B4-1051/98 by Mr Puerta and others, on behalf of the GUE/NGL Group.
Chalki seminary -B4-1013/98 by Mr Avgerinos and others, on behalf of the PSE Group; -B4-1017/98 by Mrs Daskalaki and others, on behalf of the UPE Group; -B4-1033/98 by Mrs Aelvoet and others, on behalf of the V Group; -B4-1039/98 by Mr Christodoulou and others, on behalf of the PPE Group; -B4-1049/98 by Mr Alavanos and others, on behalf of the GUE/NGL Group.
Anti-Semitism in Russia -B4-1004/98 by Mr Goerens and Mr Nordmann, on behalf of the ELDR Group; -B4-1007/98 by Mr Barón Crespo, on behalf of the PSE Group.
Freedom of expression in Algeria and Serbia
Mr President, the joint resolution on the freedom of expression in Algeria is intended to demonstrate our solidarity with the Algerian press. The country's press, which plays a decisive role in combating the terrorist fundamentalism that rages in that country, has often paid a heavy price and too many journalists have died in the defence of freedom. We certainly have no intention of interfering in domestic affairs, but we do consider that it is our duty to defend, here and elsewhere, fundamental freedoms, which obviously include the freedom of the press.
We must point out that the Algerian State has suspended the publication of a number of newspapers for several weeks, on the pretext of commercial disputes. These newspapers had made disturbing revelations that directly involved individuals close to the President, in particular General Betchine, who is accused of financial embezzlement in the Benboualia affair, and the Minister for Justice, Mr Adami, who had apparently brought pressure to bear on the courts. The fact that the authorities are able to take such action means that they have a de facto monopoly over the press, newsprint, the printing houses and advertising. In a state that claims to be democratic, the press must be free and cannot be subject to State control, even indirectly.
We therefore call on Algeria to guarantee the freedom of the press, without any more pressure either from monopolies or the information code, and to carry out these reforms promptly. We are only a few months away from the presidential elections of April 1999, and we call urgently for fundamental freedoms to prevail and for the establishment of a transparent and pluralist democratic debate prior to the election.
Mr President, of course I come from a country where the freedom of the press was not something we experienced, and we suffered greatly as a result. I therefore feel a deep sense of solidarity with the journalists in Serbia and, in particular, Algeria.
It is typical of governments who are no longer trusted one hundred per cent by the population to employ a means of retaining power, and this is called restricting the freedom of the press.
It is also very typical, and just as reprehensible, that methods such as a paper and printing monopoly are used to restrict press freedom. In this respect, I should like, on behalf of the Greens, to express my solidarity with the journalists in Algeria, who have the courage to fight against this and often pay for this courage with their lives.
As the European Union, which puts democracy first - before economic relations - we need to insist on the freedom of the press being fully restored, both in Algeria and in Serbia, as the central pillar of democracy. We cannot turn a blind eye and say: fine, then of course we can bring the agreement into force, then of course we can continue to send economic aid to this country, unless the freedom of the press is established first.
At this stage, I would ask Mr van den Broek how he sees the future of the Mediterranean Agreement with Algeria and what other measures Algeria will be required to take.
My second question to you, Mr van den Broek, is this: against the background of the Dayton Agreement, how do you intend to respond to the obvious restrictions placed on the press in the Republic of Serbia?
Mr President, Commissioner, I have been to Algeria twice this year, and the Algerians were always very proud to point out that the press was free in their country, that there was even a very diverse press, and that is as it should be. In the light of this, the restrictions placed on the publication of several newspapers were all the more incomprehensible and serious. Although I know that behind all this there is also a power struggle - because the Algerians are again showing a certain pride here, that despite these restrictions two ministers have had to go - I still think that this internal power struggle should not and cannot be played out at the expense of journalists and newspapers.
Democracy is indivisible, and the freedom of the press is part of it. I hope that the latest development, that these newspapers have all been published again, is a permanent one. I would call on the Algerian Government to ensure that there is complete freedom here.
Personally, I see the situation in Yugoslavia as more serious. Whenever Milosevic has had to give way outside the country, he has increased the pressure at home. That is what he has now done with the universities and newspapers. That is completely unacceptable, and we need to do all we can to help those who are displaying any final remnant of freedom and of plurality in this country. In this context, I should like to ask you, Commissioner, to make a statement, here and now, that you will do everything in your power to ensure that the money and the support promised to the media there is actually delivered, and delivered in good time.
Unfortunately, we have had to hear from editors in Serbia, in Yugoslavia, that they are waiting a very, very long time. I believe that until recently they were still waiting for money from the European Commission from 1997. It must not be the case that these newspapers are no longer able to be published not only because of Mr Milosevic, but possibly also because of the Commission's inefficiency. I would ask you to exercise your authority clearly here, Commissioner, to ensure that this help is given.
Mr President, very briefly, on the subject of Serbia, I think that I will abstain. This is, yet again, a 'lukewarm' resolution and I am beginning to fear that my friends in the PPE have developed the Socialist group's syndrome, which is, as we all know, to never make waves and not to upset the governments. Of course, the PPE is no longer a part of many governments, which leaves me some hope. Nonetheless, I am beginning to fear that we will soon see an initiative supporting the award of the Nobel Prize to Mr Holbrooke and Mr Milosevic. That is just how desperate I think the situation has become.
For our part, we will continue our campaign to ensure that charges are brought against Mr Milosevic. There can be no aid, there can be no possible reform in Serbia while that crook remains in power, and people must begin to accept that. There are already 120 of us who believe that in this Parliament.
As far as Algeria is concerned, the situation there is completely outrageous. It is unfortunate that we must speak about this in the absence of one of our great contemporaries, Mr Cohn-Bendit, who initiated this resolution, together with others, such as Mrs André-Léonard. He is also our rapporteur on the Algerian question. It is madness! The motives underpinning this resolution are disappearing. All the issues have been removed from the original text because they have meanwhile been settled by the Algerian editors, its government and its parliament. It is not just the Algerian Embassy that says so; there are documents that bear this out. The substance of this resolution is being removed, but it remains on Parliament's agenda.
I believe that this manner of proceeding comes very close to the limits of our Rules of Procedure and, with all due respect to my very good friend Mrs André-Léonard, the situation of the press in Algeria is considerably better than in other countries, such as Tunisia, which is in the papers this morning, and perhaps also her own country. I believe that a particular form of indirect censorship is indeed carried out in Belgium, and we have been among those who have identified it in a number of matters that are corrupting the country. And it is not the only case in the Union, although I think that certain harmful developments there set it apart from other countries of the European Union.
So, we are doing all we can to undermine the credibility of a country, in this case Algeria, that has a huge problem, that must tackle the transition from a communist regime to a multi-party regime and that has adopted a number of reforms. We are doing all we possibly can to prevent European investors from believing even for a moment in the possibility of a different future for that country. We systematically send absurd signals that are not understood either by public opinion in Algeria or by public opinion in Europe. In the same way, they are obviously not understood by investors and those who could contribute something positive to Algeria. It is outrageous!
Mr President, Mr Soulier was to address the House today. Unfortunately, he has been detained by unavoidable circumstances and so I will speak in his place. You will all remember that the European Parliament delegation, which visited Algeria in February and which was, in fact, led by Mr Soulier, had concluded that Algeria had embarked upon a democratic process following the election of President Amin Zeroual.
Elections by universal suffrage made it possible to elect the National People's Assembly, marked by a multi-party system and freedom of debate. Elections were held a few months later, also by universal suffrage, throughout Algeria that allowed local authorities to be established. The members of the delegation had concluded that encouragement should be given to these efforts aimed at establishing democracy in Algeria.
That opinion has been corroborated by the various subsequent missions to that country, including parliamentary delegations from Spain, France and Canada. These also included the panel appointed by the UN, which was led last summer by the former President of Portugal, Mr Mario Soares. However, while any obstacles to this progression towards democracy must be removed, we must not keep our concerns to ourselves or fail to offer the friendly advice that governments who wish to strengthen their relations should offer each other. And that is the nature of the motion for a resolution before the House today.
In a few months time, Algeria will elect a new president. It is to be hoped, for the sake of Algeria and the European Union, that the verdict at the ballot box is unequivocal. The successful outcome of the negotiations culminating in the signature of the association agreement between Europe and Algeria depends on it. Freedom of the press is one of the conditions of democratic debate. All those who visited Algeria noticed the exceptional freedom in the tenor of the newspapers published in Algeria, both French and Arabic. It is essential for this freedom to be maintained and guaranteed. That naturally depends on constitutional guarantees, but also on the economic and financial conditions that must prevail in this sector that is part and parcel of democracy.
Mr President, my group is very unhappy, to say the least, at the actions of Milosevic and the Parliament of the former Yugoslavia to suppress freedom of expression. By suppressing alternative information sources, Milosevic is trying to impose his will on the population. Everybody knows that his is the voice of the old communism and narrow-minded nationalism which was also the cause of the tragedy in Bosnia. If he gets the chance to pursue his dictatorial policy unpunished, the Kosovo question will also assume the same proportions.
I know, I am pleased to say, that the European Commission is pursuing an active policy to promote the freedom of the press in the former Yugoslavia. I also understand that the Union does not have much influence over Milosevic's policy. Yet I hope that the Commission and the Member States will make an extra effort to promote free education and free media. The Council of Ministers must remain very vigilant when it comes to political and military developments in Kosovo and we must keep the military stick to hand if we want to lend force to our policy regarding Milosevic.
Mr President, ladies and gentlemen, Milosevic has not only waged a war for nine years, a war which began in Slovenia, Croatia and Bosnia. He is not only establishing an apartheid regime in Kosovo, he is not only responsible for driving people from their homes, for war and death in this region, he is also constantly visiting disaster upon his own people, the Serbs. He is violating his own people! Since he came to power, despotism, fear and terror have reigned in Serbia. He has also methodically destroyed Serbian institutions. The Serbs feel like pariahs. Two very eminent Serbs have demonstrated, in an open letter to Mr Milosevic, what he has done to his people. He has made the university into a local farmers' club, they write. He has made the Academy of Arts and Sciences into a kind of nurses' home. He has devalued the media, the parliament, the legislation and the government. These are all quotations from this letter. He has allowed the citizens to become impoverished, but has made his wife, his cronies and himself rich. Hundreds of thousands of young people - the intelligentsia - are leaving the country.
Milosevic is audacious, but the West is too timid, and incapable of putting an end to his activities. He is still courted and not punished, despite the fact that, firstly, following the result of the Holbrooke negotiations - which actually was not a result at all - he has done nothing to bring a political solution to the Kosovo problem any closer. Negotiations were supposed to start on 4 November - I did not see anything of the sort. Secondly, the day after these negotiations, Milosevic banned all independent media. Thirdly, a few days later, he whipped the undemocratic law on the press through a submissive parliament; this law gags all journalists. Fourthly, the law on universities contains provisions on making teaching conform to ideology, and that has huge significance. It is actually driving the intellectual élite out of the country, and those remaining in the country are in internal exile and far from Europe.
The majority of the Serbs are waiting for a coup, which will give them back the air to breathe - the freedom to read, write and see. The Serbian people would take the next available opportunity to vote these criminals out of office, if they had or saw any alternative. We need to help to bring about this opportunity by supporting the independent media which can expose Milosevic, and we need to isolate Milosevic as an interlocutor. The best way to do this is to indict this despiser of humanity for war crimes in The Hague. That would be a clear sign. As a German, I can say that with Hitler, a democratic Germany could not have been built. With Milosevic, Serbia can never become a democracy!
Mr President, the closure of newspapers, the imposition of fines and the persecution of journalists once more show President Milosevic for what he is before the international community. However, experience shows that measures directed against freedom of the press will sooner or later, but with mathematical certainty, backfire precisely against those who adopt such measures. The government in Belgrade must understand that the tactics it is pursuing will not help to solve the enormous problems that prevail in the area. On the other hand, we must welcome the decision by the government of Montenegro, a decision which ensures complete freedom of expression for the mass media, both local and international.
The European Parliament calls on Belgrade to change its attitude. We express our solidarity with the journalists and mass media facing persecution, and I would like to ask Mr van den Broek to cooperate with us in helping those who are fighting for freedom of thought.
Mr President, the suppression of the universities and media in Serbia is, I believe, an encouraging sign, to the extent that it shows that there are forces for freedom there of which, unfortunately, too little is seen at international level. The Serbian people and Milosevic are still lumped together in accordance with a thesis of collective guilt, something from which other nations have also had to suffer. I should like to take up what Mrs Pack said. Precisely because I am German, I should like to emphasise that a distinction has to be drawn between dictators and the people. We need to support the liberal movements amongst the Serbian people with all our strength and we need to give more thorough consideration to the question: what will become of Serbia? Of course, that is also closely connected with finding answers to the Bosnia-Herzegovina and Kosovo questions, countries which have a right to develop independently. There will never be peace and freedom in the region unless Milosevic finally disappears and ends up before the International Court!
International Criminal Court
Mr President, the events of the last few days, from Pinochet to Priebke to Öcalan, confirm - if it were necessary - the need, in fact the urgent need, for an international criminal court capable of dealing with crimes against humanity. The increasingly tangible decline of the UN's traditional role as a world organisation able to guarantee order and peace calls for the creation, still under the aegis of the United Nations, of new, more flexible international bodies, designed to deal with monstrous crimes like genocide, xenophobia, torture and violations of human rights.
So the decision taken on 17 July in Rome to establish the world's first international criminal court is of historic significance. No longer will justice be reserved only for the victors or the strongest - this is the beginning of real justice for the citizens of the world, all equal at last before an independent court. The European Parliament, and more generally the European Union, must therefore do their utmost to prevent the civilising efforts of the Rome Conference from being wasted, getting Member States which have not yet signed the Statute to do so, urging all the Member States of the Union to ratify the treaty and taking practical steps to increase the number of states supporting the initiative, as well as making European Union relations with third countries subject to signature.
Finally, all the Community institutions must make it a priority to adopt the measures necessary for establishing the preparatory committee as soon as possible ...
(The President cut the speaker off)
Mr President, Commissioner van den Broek, I am particularly pleased that this debate is being held. The House is not very crowded, it is true - and I say that in view of the vote - but I hope Parliament will demonstrate once again, as it has done before, its attachment to this cause, and highlight the need for the Statute to be ratified so that it can come into force as soon as possible. We call for ratification by our governments, first and foremost, and by the other countries which decided to set up the court in the historic vote on 17 July in Rome. 60 countries are needed: we ask, through Parliament, for 31 December 2000 to be the date this court comes into existence and ends the impunity now protecting so many tyrants and dictators - not just in retirement, like Pinochet, but active, like Slobodan Milosevic and others - through the arrival of international criminal justice handed down by a permanent criminal court.
The European Union has been in the front line in this battle. A great victory was won in Rome, thanks not least to the commitment of the European Commission, a commitment shared by many non-governmental organisations, which are here together today, moreover, as a result of an initiative which we took with Mr Dupuis, the Radical Alliance and the 'No peace without justice' movement. So let us launch a great ratification campaign to get the court established on 1 January 2001!
Mr President, I would almost say that it seems like the devil's work, but in the light of recent events there have never been so many good reasons to set up a permanent international criminal court quickly. Mention has already been made of the Pinochet affair. It is clear to me that in this case, when a request has been made for extradition for crimes against humanity, a permanent international criminal court could certainly be very useful. The latest focus of attention, the extradition or request for extradition of Mr Ocalan, the former leader of the PKK, is somewhat more complicated. But there too I am convinced that an international court could do a good job, if only to determine what is political and what is criminal in this case. As far as we are concerned, recent events provide reason enough to set up this international court quickly.
Mr President, the creation of the International Criminal Court has been a triumph of what could be called citizens' diplomacy. This huge movement of public opinion led in many countries to a large number of governments participating in the conference held in Rome, and, therefore, resulted in the creation of this Court.
With its creation, the Court has been granted insufficient powers and competences, and there is a danger that it might become what I would term 'the dreamworld of the just' if enough governments do not quickly set up ratification instruments as well as, naturally, the mechanisms needed to enable the committee involved to set this Court in motion.
What is more, this citizens' diplomacy, or public opinion, which led to the achievements in Rome, must be positively encouraged. This is especially important when there are cases pending that evidently show that an International Criminal Court is highly appropriate for judging, for example, criminals such as the Chilean dictator Augusto Pinochet who, over the past few weeks, has sought refuge in the loopholes of national laws. I would like to take this opportunity to say that I sincerely hope that next Wednesday will be a day to commemorate as the day on which the decision was taken to extradite Pinochet to Spain, where he will be judged on the crimes he has been accused of, crimes that include genocide, torture and terrorism.
This International Criminal Court is, in fact, needed to do away with this protective shield of impunity. It is quite incredible to think that such protection actually exists, given that the perpetrators of such crimes are known, yet the hand of justice cannot touch them. I therefore think that the Council and the Commission must once again to do all they can to ensure that the treaty drawn up in Rome is signed, so that the ratification instrument can be set up and so that the International Criminal Court can soon become a reality.
Mr President, we have now debated three motions for resolutions, firstly on Algeria, then on Serbia and now on the International Criminal Court. For me, it was actually very telling that the word Milosevic occurred in nearly every intervention, regardless of which topic was being addressed. That should in fact show that we really do lack international criminal law and an institution such as an International Criminal Court. We have two 'mini criminal courts' dealing with Yugoslavia and Rwanda, but they undoubtedly do not have the scope which a well-funded International Criminal Court would have. They are not empowered - and would need to be - to intervene in national matters, if they see that these are to do with protecting human rights in a particular context. Nor are they able to become really involved in a case through a completely independent prosecutor.
I believe that it is necessary for us, as Europeans, to bring our influence to bear on the countries which have not yet signed the Rome agreement. The United Kingdom and Germany, for example, are among them. We need their signatures. We want the Criminal Court to start on time!
Akin Birdal
Mr President, in its progress report on Turkey the Commission has already stated that human rights activist Akin Birdal most certainly did not receive a fair trial. If this case stands as an example of the behaviour of the Turkish government and justice, then I believe Turkey can forget about EU membership for the time being. Accession is linked to stringent, clear, strict and fair criteria. If Turkey wants to join, it must do some work in the field of democracy and human rights. I hope that President Demirel will see fit to grant a pardon to Mr Birdal, in the interests of democracy and good relations between the Union and Turkey.
I also hope that the Turkish Parliament will shortly make the necessary and long promised legislative changes in order to guarantee democracy, respect for human rights and an independent constitutional state. My group trusts that the Commission and the Council will take steps to this end.
Mr President, Commissioner, I met Akin Birdal about two weeks ago in Turkey. I saw that he is still suffering from the injuries he sustained in the assassination attempt. I listened to his speech to the human rights conference in Ankara, and responded to it. It was a very moderate speech. I would advise the Turkish Government really to make use of the present situation to talk to people like Akin Birdal, who display a balanced, reasonable attitude, and to solve the internal crisis in Turkey, in particular the Kurdish issue.
I believe that Akin Birdal would also wish me to make a few fundamental remarks on the present critical situation. It has already been stated this morning in the House, by Mrs Green and others, that we reject Turkey's current position on the case of Mr Ocalan and his possible asylum. I of all people, who make every effort to build up decent relations between the European Union and Turkey - and have been to Turkey three times this year and held talks for that very reason - have to dismiss the Turkish stance. I should like to urge the Turkish Government once again to seize the opportunity now, so that even if the application for political asylum is accepted, neither side should resort to violence, and that also applies to the PKK and the Kurds' political representatives. There should be talks, which must not be held with the PKK, but with Akin Birdal, who is also quite prepared to take part in such talks, so that a solution can be reached providing linguistic and cultural autonomy within a unified Turkey. Akin Birdal and his organisation are fighting for this too. That is why I my belief is, in Akin Birdal's best interests, that the Turkish Government should take the opportunity to make the best of this crisis and work towards a peaceful internal solution to the Kurdish issue.
Mr President, Commissioner, we are dealing with a specific case here. Considered in the light of the Kurdish issue in Turkey, Akin Birdal's sentence actually amounts to a ban from politics. That effectively blocks the situation.
Secondly, we should not forget that the Turkish Parliament is in the process of amending the Criminal Code and deleting Articles 312 and 159, under the terms of which Akin Birdal was sentenced, and also Article 8 of the anti-terror law. In this situation, it is necessary firstly from a political point of view for Turkey to take the opportunity for dialogue, to which Akin Birdal has always referred; secondly, from a humanitarian point of view, it is necessary for Akin Birdal - the victim of a shady assassination attempt, as a result of which he is still suffering - to be given access to medical care in Europe too. It is with this in mind, as friends of Turkey, that we need to call on the Turkish Government to change its position.
Mr President, ladies and gentlemen, when six groups in this House introduce a joint motion with the intention of adopting it, that must be a sign to the Turkish Government and the Turkish President that this issue, namely the sentencing of the President of the Human Rights Association of Turkey - whom many of us, for example Mr Swoboda, know from numerous discussions in recent years - is not simply a question which we are debating as a matter of course. For us, this issue is much more a touchstone of Turkey's ability to be democratic, and a touchstone of its compliance with human rights. Mr van den Broek did in fact recently present a report on the state of relations. We all still remember - from when we supported the customs union - the promises made by the then government on bringing their constitution and human rights practices into line, but these have not been fulfilled in the meantime. That is why I am convinced that we cannot hold out any specific prospects for Turkey's accession, while it is not possible for us to make real progress on these fundamental issues of freedom of expression and human rights.
I am being very clear about this, although I am aware that we have noted a definite improvement in relations over the last few weeks. That is not enough. More progress is needed. The Turkish President, Mr Demirel, who after all appeared in Vienna just a few days ago, bearing demands relating to Turkey's inclusion in the group of applicant countries, must take the opportunity to pardon Akin Birdal. I think that this would be a practical test of Turkey's ability to have closer relations with Europe. Nothing else will take us any further. That is why we in the PPE Group support the joint motion. We hope that it will send out a positive signal, and that it will not introduce any further tensions into Europe-Turkey relations, as happened in the Ocalan case, for example.
Mr President, firstly, the Birdal case concerns a sentence handed down by a Security Court in Turkey. Those courts, Commissioner, were described in a report by the Commission - evidently influenced by yourself on the grounds of experience, because you are well informed on Turkish issues - as inherently incapable of giving accused persons a fair trial. It was that kind of court which condemned him. Secondly, there is no possibility of appeal to a higher body. Consequently, the decision is irrevocable and all the consequences against Birdal will persist for the rest of his life, even the fact that he is not allowed to seek medical help, until he is even eliminated biologically, which they failed to do with the attempt against his life. The only way out is for Demirel to grant a pardon, and the only way that will happen is if the Commission brings pressure to bear for the pardon to be granted. This is not an issue which concerns Birdal alone. It concerns the freedoms of the Turkish people and even our own freedoms. The Ocalan problem is a similar one. We must resist Turkish and American pressure to have him extradited to Turkey, where he would be murdered either by execution or by being locked up in the Turkish prison camps, as often happens. Both men are symbols of the struggle for peace, freedom and democracy. Regarding Birdal in particular, I would point out that Turkey's Supreme Court stated as the reason why the Security Court condemned him, that his main preoccupation and orientation were freedom and peace. He is imprisoned because of that condemnation, and as Commissioners, you are morally responsible unless you intervene to secure him a pardon.
Chalki seminary
Mr President, I am no longer surprised by acts of the Turkish state such as those we are talking about today, and I fear this will not be the last time we will have occasion to talk about such acts. Terrorism, flagrant violations of human rights and religious freedom, high-handed and unjustified decisions and even bomb attacks are just some of the elements which make up the picture of the Turkish state's tactics towards the Ecumenical Patriarchate, in other words the world-wide spiritual reference point for 300 million Orthodox Christians. The historical and traditional leader of the Orthodox Christians, the Ecumenical Patriarch Bartholomew, who usually prefers to keep a low profile, had this to say: 'we are not intercalated, transplanted or intrusive; we are the indigenous people of this land; the political equality, justice and religious freedom about which Turkish law speaks exist only on paper'.
Turkey's motive in doing this is clear. It wishes to dispense with the Theological College of Halki once and for all. It wishes to get rid of the Christians in Turkey once and for all. It aims to terrorise those citizens, Turkish citizens, who happen to be Christians. The issue of the Theological College of Halki yet again highlights the more general problem of respect for human rights in Turkey. The European Union cannot play deaf when from the first day there has been an international outcry and condemnation of these unacceptable acts by Turkey. The European Union and specifically Mr van den Broek must demand protection for the Ecumenical Patriarchate and the Orthodox community, as required by the Treaty of Lausanne. Finally, he must also call for the protection of the Turkish people themselves, who are now daily being made victims of the Turkish state's tactics.
Mr President, I believe that we need to draw a distinction here. We should not say that Turkey has a particular character, and then put all manner of things down to that. The demands are actually addressed to Turkey. The official act, by which the school was closed down, must be withdrawn. The Turkish Government has to make it clear here that freedom of religion - a fundamental human right - is guaranteed in Turkey. The Oecumenical Patriarchate demands that this official act be repealed, and here the European Union should make it perfectly clear that this is a basic condition for any further dialogue with Turkey.
It is, after all, the highest seat of learning - if I may put it thus - of the branch of Orthodoxy centred on Constantinople, which does in fact exist throughout the world; given that respect for the rights of minorities has been enshrined in treaties, the way in which it has been treated is unacceptable. We should bear in mind, however, that behaviour of this kind also violates the laws of Islam, because freedom of religion is also one of the Prophet Mohammed's explicit commands; we should remember this ourselves and remind our counterparts of it.
Mr President, the Ecumenical Patriarchate and the few remaining Greeks in Istanbul have been there for many centuries, long before first the Ottoman and then the Turkish State. As the Patriarch said, and Mr Roubatis too mentioned earlier, they are the indigenous people of the area, they belong to it; they did not come from elsewhere, they are neither foreigners nor intruders, no matter how much Turkey may have managed over the years to eliminate the Greek element with systematic machinations and every kind of violence. The most recent machination in the series is the illegal and unjustified dismissal of the members of the Supervisory Committee of the Theological College of Halki. The purpose of that is obvious: to confiscate the College's property and, mainly, to prevent it from working again. In substance, this is another act of terrorism by a country with no respect for human rights, and which has no hesitation in eliminating any kind of threat no matter what direction it comes from. We said the same thing this morning in a major debate on the events in Italy.
I do not think it is necessary to say very much in order to stress the seriousness of the matter. Our joint resolution does that. I would simply like to say, in conclusion, that if Turkey continually defies and distances itself from European ideals, that is also happening because Europe, by constantly putting only economic interests and criteria first, has not made Turkey understand properly that human rights must have priority.
Mr President, I am one of those who believe in a modern and progressive Turkey, which will at some time find its way into Europe. I have the impression, however, that Turkey itself does not believe that. One of the many indications we have is how Turkey is behaving towards the Ecumenical Patriarchate of Constantinople, and how it has behaved in this specific case towards the Theological College of Halki. Turkey is blackening its own image, whereas it ought to understand that the Ecumenical Patriarchate of Constantinople brings prestige not only to Constantinople itself, but to Turkey as a state as well.
Having essentially closed down the Halki College, Turkey is now taking action against the College's Supervisory Committee, which was the last sign that the College was still just about surviving, though not much more than that. You know that Congress in America has repeatedly shown concern about this specific issue. Today, at least, the European Parliament has woken up to it. Commissioner, I think the European Commission should do likewise. I understand Turkey's economic importance, I understand the importance of trade and economic agreements - in any event, there are businessmen all over who have relations with Turkey, even in my own country, and rightly so - but beyond that point, beyond trade, there are also human rights, there is also our civilisation, there is respect for diversity. Those things should not merely exist on paper, we must take action to demand them from the Turks, since it seems that they themselves have them in their constitution for the sake of appearances only, so that they can claim to respect human rights formally, whereas in substance they are violating them.
Let us therefore respond to the call of Patriarch Bartholomew, who is a moderate religious leader, let us do something about this issue. I think it is important for our civilisation and for the values professed by the European Union.
Mr President, I would say, first, that if we vote unanimously for this joint resolution, the Commission and the other institutions will be compelled to act at last, because now I hear that Uncle Sam has also said yes, and Congress is taking action. Do not be slow to imitate them when for once they are doing something positive.
The second thing I want to say is that this act by the Turkish Government - I do not say Turkey, I distinguish Turkey, in other words the Turkish people, from the state, the reactionary and fascist regime in power - is undermining the operation of the Patriarchate by depriving it of its functional organ, the College of Halki. A college that was a beacon of ethics, culture, religion and peace for all peoples living in Asia Minor - as it happens I was born in the area, so I know this.
So take action and put aside half-measures, put aside evasiveness, forget about investments, pipelines, oil and gas, and remember for once that you wish to be known as a democratic institution, a democratic organisation, the European Union.
Mr President, Commissioner, the closing of the Halki School in Turkey is just one more stage in a process that has been continuing for years. Turkey takes liberties in a way that no other European country would, so we must demonstrate our opposition to what is a direct and totally unacceptable violation of religious freedom.
What is happening in Turkey nowadays is exactly the same as in the past: persecution of the Kurds and the continuation of the war against them since 1984. The reaction of the Turkish Government against Italy today is in the same vein.
The EU Member States must oppose such actions. We now have the opportunity to do so by requiring Turkey to comply with the undertaking it gave as part of the customs union agreement that we already have with it. We, as Member States of the European Union, must do our utmost to ensure that this agreement is adhered to, that the war against the Kurds is brought to an end, and that Mr Ocalan is given asylum in Italy.
Anti-Semitism in Russia
Mr President, the primitive, irresponsible and even villainous nature of Makashov's statements revolt and worry us for more than one reason. The incitement given by former General Makashov to hate Jews responds to a system that is well tested. Although the economic, social and political situation is alarming, some people cannot resist the temptation to bolster political and national unity by issuing messages of hate and accusation against a particular community, in this case the Jewish community.
It is worrying, first and foremost, to see that instead of unreservedly condemning the anti-Semitic utterances of one of its members, the Communist Party of the Russian Federation prefers to make solidarity its main concern and refuses to assume the responsibilities that ensue in such circumstances. In this instance, they would involve bringing a motion of censure against Makashov. This is all the more regrettable because there is no shortage of international mechanisms to show the Russian Federation what to do. The more the Duma fails to distance itself from such behaviour, the further it moves away from compliance with the principles to which the Russian Federation had committed itself when it became a member of the Council of Europe.
We therefore call on the Duma to reverse its decision and to reconsider bringing a motion of censure.
Mr President, I must present Mr Barros Moura's apologies. I should nevertheless like to say a few words on behalf of my group. I believe that the unfortunate events repeated here are unacceptable. Anti-Semitism is a form of racism which has done so much damage in Europe and further afield that we need to refute all such statements in the strongest possible terms. In particular, I am disturbed at the failure of the Duma, or the other party members, to respond in an appropriate way. When a major catastrophe has befallen the Jewish population on this continent, and when there have been various anti-Semitic actions and statements in Eastern Europe and Russia of all places, it is unacceptable for us to tolerate an anti-Semitic statement now. We must therefore refute this in the strongest possible terms, and call on the representatives in the Russian Parliament to tell their colleagues quite clearly that an anti-Semitic statement must not and never can be tolerated.
Mr President, if you look at what is happening in Russia at the present time and listen to General Makashov's statements, a cold shiver really does run down your spine, because here it is obvious that the most evil, communist reactionaries of Stalinism are re-emerging, and that anti-Semitic statements are being made in such a way as to cause those in Russia towards whom they are directed to be genuinely afraid.
I should like to remind you of one point: Russia is a country in which there is still a so-called autonomous Jewish area today. It is the region to which Stalin once sent many Jews. It is in eastern Siberia, and a small group of these Jews still lives there today, which really feels threatened and fears for its survival. These Jews are only one representative example of many others in Russia. We cannot simply remain silent! In this century, we have already seen terrible acts of the utmost cruelty. We cannot accept this kind of thing, we cannot witness this kind of thing again!
Commissioner, earlier we also debated the issue of food aid. Perhaps this matter could be raised in that context!
Mr President, we started our look at topical events with the dramatic food situation in Russia and we are ending with a tragic aspect of spiritual life: anti-Semitism. It distresses me very much to find that after centuries of pogroms and impossible living conditions in the stettels , our colleagues in the Duma are not prepared to denounce violent expressions of anti-Semitism. It is difficult for Russian politicians of Jewish origin to make a career while retaining authentic Jewish names. This is why it was only recently revealed that it was for this reason that the Russian Prime Minister took the name Primakov. Since May rabbis and jeshiwa students have been beaten up and fire bombs thrown into synagogues. As a Parliament we must continue to urge the Duma to take steps to combat racism and xenophobia and to adopt the necessary laws to this end. At the same time the legislation within the European Union against political parties with such views is inadequate. Financial penalties and imprisonment do not work and banning a racist party only leads to another party being set up under a different name. I believe a good legal remedy is to take away rights to stand for election. Such a measure does not exist in my country but the French courts have clearly understood the need for this. The removal of the right of xenophobic parties to stand for election must be encouraged. At the Duma we must continue to stress the importance of point 9 against anti-Semitism in Russia.
Mr President, everyone owes it to everyone else to respect their dignity. That applies equally in economic crises and when times are good. Anti-Semitism reminds us of our continent's darkest days, and of times when countless people treated these values with contempt. That is why it is our generation's common task to nip anti-Semitism in the bud. That is true both of our own countries and our partners. That is why we are calling on the Duma to be more sensitive and firmly to refute statements which are an affront to the dignity of Jews in Russia. The fact is that extreme nationalist groups in Russia are being courted by this kind of despicable populism on the part of a few politicians, and that presents a danger to democracy in the country.
Mr van den Broek, we know that the grass-roots organisations in Moscow are the ones which are trying to take action on this. I ask you now: is it not possible to give the money on the TACIS democracy line which you have not yet spent to these groups, so that you really do spend the money where it is needed, as we discussed on Tuesday?
Mr President, I condemn anti-Semitism from whatever source. But I was genuinely shocked to read the proposals for a resolution directed against the Duma. Must we give lessons in morality to the entire world at any price, and particularly when the draft texts contain traces of anti-Russian and anti-Slav racism that I find totally unacceptable? Do I need to remind you that the Slavs were the first victims of the Second World War and the Russians suffered more deaths than any other ethnic group in the struggle against the Nazi army? Must I remind you that the Patriarch of Moscow and all Russia has recently condemned anti-Semitism on two occasions.
It is incredible that some of our fellow Members should consider giving orders to the Duma of the Russian State, as in paragraph 4 of the joint resolution, as though foreigners should command the elected representatives of the people. The Duma holds sovereign control in terms of its votes and that is how it should be. What would you say if the members of the Russian Parliament sought to instruct Members of the European Parliament on how they should vote? Moreover, it is scandalous to constantly and systematically associate Russian patriotism with anti-Semitism. The truth is that every possible pretext is sought to weaken Russia or any other nation that resists the new imperialist world order.
Lastly, it is apparent that the meaning of the term anti-Semitism has unfortunately changed. In the past, it was clear that an antiSemite was someone who hated Jews. And we all agree that this is something that must be condemned. But today, someone may be called an anti-Semite simply because they are disliked by the Israeli lobby. It is a way of eliminating a person politically.
Such an arrogant change benefits neither friendship between peoples, the cause of democracy nor the legitimate fight against racial hatred. Friendship between peoples and between Europe and Russia will not be built by behaving like aggressive pharisees driven by contempt for the Duma and all the people of Russia.
Mr President, the Alleanza Nazionale delegation supports the motion for a resolution on the resurgence of violent anti-Semitism in Russia. Unfortunately history seems to have taught us nothing, because this is not the first time so-called Jewish plots have been blamed when a country is in crisis. So we need to react with maximum firmness to isolate these expressions of political lunacy and put all the resources at our disposal into nipping this insurgence of hate and discrimination in the bud. This is why I am anxious that you should know, for your information, that General Makashov received - I am quoting an authoritative Italian daily, the Corriere della Sera - ' tumultuous applause during the parades on the 81st anniversary of the October Revolution'.
Well, delegations from the two Italian communist parties were at those parades. Those parties are Rifondazione Comunista and the Partito dei Comunisti Italiani, the former part of the Prodi government's majority, the latter holding some ministries in the D'Alema government. And so far there does not seem to have been any request for clarification or disassociation from the President of the Italian Council to those who are in his government and at the same time march side by side with people - communists and ultranationalists - who incite others to ethnic and religious hatred.
Mr President, the human rights debates in Parliament are never heartening, but they are nonetheless necessary. I should now like briefly to give my reactions to the items on the agenda, beginning with Algeria.
It is clear to everyone, and I have also heard no voices to the contrary in this House, that while there might have been perhaps slight progress in the field of democratisation and freedom of the press in Algeria, an extraordinary amount remains to be done. This is precisely why, for some time now, the Commission and the European Union have been allocating considerable resources in order to promote the freedom of the press in Algeria. You will know that the Mediterranean countries are allocated a relatively generous budget, a large part of which goes to Algeria. It is somewhat distressing to be speaking of freedom of the press and in the same breath to be denouncing the unacceptable and constantly escalating violence in Algeria, with dozens of innocent civilians murdered in cold blood over recent weeks. That brings it home to us even more that a great deal has to change in Algeria before it will be possible to speak of a democratic state based on the rule of law.
We know how complicated it is. We also know that the Union is trying to maintain dialogue with Algeria. It is even trying to conclude an association agreement which could also institutionalise political dialogue, a point on which Algeria is very reticent.
I can agree with much of what has been said about Yugoslavia and President Milosevic, which is another subject on which we have exchanged views on many occasions. It is not for nothing that we are still maintaining a comprehensive and extensive sanctions policy against Yugoslavia. Our criticisms and objections also concern the freedom of the press. Most of the media in the Federal Republic of Yugoslavia which are now also coming under pressure, such as Radio Index, Donas or Nasa Borba, have received financial assistance from the Community.
In 1997 around ECU 4 million was allocated to support the independent media in Yugoslavia, while in 1998 the figure was more than ECU 5.6 million of the total amount of ECU 10 million provided for the whole country. It is therefore receiving every attention.
You will understand why when we speak of Yugoslavia at the present time we place the emphasis on efforts to solve the serious problem of Kosovo. This does not mean, however, that we are paying any less attention to other aspects of democratisation and democracy in the Republic of Yugoslavia. But on that point too I must say that Mr Milosevic does not exactly give us grounds for much optimism.
I agree with all that has been said about the International Criminal Court. The Commission is also naturally pleased at the successful conclusion of the conference which set up the Court. Although it was not possible to respect everybody's wishes, the rules governing the Court's statutes form the basis for an effective and credible tribunal which will mean that the most terrible crimes against humanity no longer need go unpunished while potential criminals, and this is certainly no less important, will also be discouraged. We therefore express the hope that the 60 ratifications required will be quickly reached.
We have often discussed Turkey's political situation and more specifically its human rights performance. We share Parliament's concern at the sentencing of Akir Birdal and the recent dismissal of the management of the theological school in Chalki. Anybody who has already had the chance to see our progress report on the political situation in Turkey will see our concern clearly expressed.
I was in contact very recently with the Turkish Foreign Minister and I said to him: look, you have asked the European Union to judge you for future membership of the European Union according to the Copenhagen criteria. So noblesse oblige , let us put it to the political test. Let us above all intensify the political dialogue in order to try and improve these often unacceptable situations. What I have mentioned here is part of this.
Finally, I fully agree with all that has been said about the resurgence of anti-Semitism in Russia. Intolerable and unacceptable are the only words for it. Unfortunately it is not the first time in Russia's history that attempts have been made to use members of the Jewish population as scapegoats for a crisis. Against this background, the anti-Semitic statements of a member of the Duma, a member of the Communist Party, are all the more intolerable, especially now that members of this same Communist Party have taken steps to prevent the lifting of immunity for the said member.
Fortunately, on the other hand, a number of prominent figures, including the Mayor of Moscow, Mr Luschkov, have distanced themselves from such statements as have a number of leading organisations in Russia. It is also encouraging, and we should give all due attention to this more positive side, that the Russian Public Prosecutor has said he will be investigating the matter and that the incident is being discussed with the Russian Security Council.
Finally, in all probability the Duma will be returning to this question next week and I could well imagine that Members of the European Parliament, who have close contacts with members of the Duma within the Parliamentary Cooperation Council under the partnership agreement between the Union and Russia, will question their colleagues on this subject and express their concern, as we will also be doing in our regular contacts with the Russian Government. Thank you very much, Mr President, that concludes what I wanted to say on these matters.
Thank you, Commissioner.
Do you have another question, Mr Swoboda?
Madam President, I asked the Commissioner quite specifically whether he was prepared to do everything in his power to ensure that the money set aside for the Serbian press or other media is also actually paid out quickly. Otherwise some media would not only have to stop operating because of Milosevic, but also because of the money arriving too late. Could you please give a brief reply, Commissioner?
Mr President, I can reassure Mr Swoboda because I am aware of the complaint and I have asked the relevant department to look into it. The matter is now being pushed through as quickly as procedures permit.
Madam President, what I have to say relates to the forthcoming vote. The point is that something has once again happened this time which I already complained about months ago: the joint motions for resolutions are indeed available in all the language versions, but the original texts are not. You know how often joint motions are rejected here, and then the original texts have to be put to the vote. But then, according to Rule 102(1), that would not be possible, because they are not available in all the languages. After I complained last time, the situation was rectified. Today, for the first time, it is once again the case that we do not have the original texts, and I would ask for steps to be taken to ensure that the proper arrangements are made next time!
I can understand your objection, Mr Posselt, but you must bear in mind that there are a huge number of translations which might then have to be carried out. I shall bring this up again, but there is already a decision on the matter.
Mr Roubatis, do you have another question for Mr van den Broek?
Madam President, in the last debate all the speakers asked Mr van den Broek to do something specific about the closure of the Theological College of Halki. Mr van den Broek did not tell us specifically what he intends to do, what specific action he will be taking, to ensure that the Turkish authorities allow the college to function as it ought to.
Mr President, I promise you that the next time I am in contact with Turkey I will ask for this matter to be given attention and I will also convey the feelings of the Commission, which are the same as those of Parliament.
Thank you, Mr van den Broek.
The debate is closed.
The vote will take place in a few moments.
We shall now proceed to the votes.
VOTES
In our explanation of vote, we should like to focus attention on the importance of patent applications and other patent-processing procedures being carried out in all Member States' languages. Any other system would be detrimental to enterprise and initiative in business development within the European Union. We are delighted at the way in which the report highlights patent processing and language.
The European patent system is based on the Munich Convention of 1973, which is an intergovernmental agreement. Patents issued under this Convention can be applied in all the countries which have ratified it, which include all the EU countries and many others. The Convention makes it possible to obtain patent protection in more than one state through a centralised procedure which is administered by the European Patent Office. Patents issued under this procedure are subject to the national law of the individual countries.
There have subsequently been attempts to introduce two other patent conventions or agreements: the Luxembourg Convention of 1975 on the Community patent, supplemented by the 1989 Agreement relating to Community patents. These two instruments have still not entered into force. Now it is planned to create yet another Community patent, which will be valid throughout the EU. The Member States' courts will only have jurisdiction on questions of infringement of Community patents, and it is envisaged that the authority dealing with appeals will be the European Court of First Instance.
We believe that the introduction of a Community patent is a completely superfluous arrangement. Since attempts have been made at agreements on Community patents which have still not entered into force after 23 years, why should we make the same mistake again now? Moreover, a Community patent would be valid in fewer countries than a patent issued under the Munich Convention. We can fully endorse the recital in the report which states: 'the current combination of the European Patent Convention and the national patent systems presents a well-functioning and flexible patents system in the EEA'.
The proposal to set up a Community patent system is an example of unnecessary regulation and duplication of bureaucracy at EU level. As is clearly stated in recital E, the present European system of national and international patents is working well. We have therefore voted against the report.
A well-established international system for patents has existed in Europe for a long time. It functions very well and is linked to a major standardisation initiative. There is no reason to set up a new system for the sole purpose of introducing an EU symbol. Any reform should therefore be carried out to the present system in order to bring it up to date with modern industrial developments.
In recital J it is stated that 'Member States must not abandon their national languages' in respect of patents and patent rights. This should be changed to 'shall' not abandon their national languages for the reasons given in the same paragraph.
We also have to confess that we find it difficult to see the point of setting up yet another level of patent procedures, particularly since it says in paragraph 6 that the Community patent system would coexist with the national systems. We would simply like to ask whether the national, European and global levels that already exist are not enough without a Community level as well?
Hoppenstedt report (A4-0362/98)
The European Union has forged a reputation for itself in the aeronautical and space industry. Today, it is an economically competitive and promising sector that includes a number of successful companies. Airbus Industrie , which was established by France and Germany in 1970, now accounts for 50 % of the world market in its sector following the Asian crisis.
Such results must not, however, blind us to the economic realities: as we approach the new century, we are losing ground. Our many national enterprises are no longer able to keep up with global competition on their own. The large American enterprises, in particular, are pursuing a relentless strategy of attack. Moreover, we are currently experiencing a situation whereby the national demands for military aircraft are falling and national defence spending is being restricted.
Therefore, it is urgent for the sector to be restructured, as the Hoppenstedt report points out. This is the only possible solution if we wish to achieve a genuine concentration of production and a real synergy of financial investments, and to optimise the results of research and technology transfers from the military to the civilian sector.
The European Union can provide this rapid and decisive momentum, which is all the more necessary since we have little time in which to implement this economic rationale.
In this connection, we must today take the same steps that were taken over a decade ago by the United States: opening up the military and civilian industrial structures, globalising defence and space activities, etcetera. The fact that Europe has a potential viable base gives it all the more reason to commit itself more decisively.
Parliament's Committee on Economic and Monetary Affairs and Industrial Policy has worked hard on this matter, showing due regard to the 'employment' dimension. It should never be forgotten that over 700 companies provide a livelihood for some 370 000 families throughout the European Union.
We cannot therefore allow this sector of jobs to gradually disappear. Nor can we leave ourselves without this industry if we still wish to comply with our responsibilities in the area of foreign policy and international diplomacy.
Consequently, I support Mr Hoppenstedt's report and the free choice he gives both to the enterprises involved and to Member States in regard to the action that should be taken.
The Danish Social Democrats in the European Parliament have today voted overall in favour of the report by Mr Hoppenstedt on the European aerospace industry, because this sector will be an important source of employment for Europe in the future. No fewer than 377 510 people were directly employed in the sector in 1997, not counting the downstream employment in the form of jobs with subcontractors and so on.
The proposal is aimed at securing increased cooperation in research and development in the European aerospace industry, cooperation which we regard as essential if this sector is to survive in competition with its American counterpart. The American aerospace industry benefits from the large orders placed by the US armed forces, and from the know-how which the military provides to private firms free of charge.
However, the Hoppenstedt report also includes proposals for the joint development of military aircraft and for a restructuring of both the military and civil aerospace industry, with a view to encouraging the consolidation of the defence industries. This position conflicts with Denmark's stance on defence and security policy, and we have therefore abstained on paragraphs 6 and 7, since we do not wish to stand in the way of other Member States moving in this direction.
I think that a distinction should be made between the research and industrial activities carried out in the civil branch of the aerospace sector and those carried out in the military branch. The EU should confine its activities to civilian matters, bearing in mind that, to date, the Treaty contains no provision for combining the two branches.
Consequently, I do not support the Commission communication on the aerospace industry. I would prefer to see restrictions imposed on the industry's activities and clear rules established on how those activities should be carried out. This does not mean that I am totally opposed to research and industrial activities in this area, but I think that the situation with regard to military activities should be clarified.
Nor am I in favour of the report's underlying view, which took shape following a meeting between six EU Defence Ministers earlier in the year to discuss integration and restructuring of the defence industry. It is particularly regrettable that representatives of the Swedish defence industry took part in the meeting, since Sweden is a non-aligned and neutral country.
I shall support the amendment tabled by the Green Group, and I shall vote against the report in its entirety in the final vote.
Of course it is a good idea to strengthen the aerospace industry. However it is difficult, if not downright impossible, for neutral and non-aligned countries to participate in any activity which links together the aerospace industry, Member States' defence industries and the CFSP.
Nowadays, there is no longer any direct threat to the security of the European Union and its Member States. Against this background, they should be striving to reduce arms production, which not only deploys large amounts of resources that could be allocated to other important activities in the Member States, but also generates exports which deprive underdeveloped countries of vital resources that are needed above all to build up their social infrastructures. Thus the continuing manufacture of armaments in itself constitutes a potential threat, since the existence of more weapons only increases the likelihood of their being used.
If, despite all this, the situation in the world develops in such a way in the future that the Member States democratically decide to increase their arms production, then I can see nothing to prevent the military aircraft industry from becoming a monopoly market, as is pointed out in the report.
Nevertheless, it is of the utmost importance for the Union and its Member States to strive to reduce the aircraft industry's heavy dependence on military orders, otherwise manufacturing will not be able to develop on its own, regardless of the security situation.
As the rapporteur on a related Commission communication on defence related industries, I warmly welcome Mr Hoppenstedt's Report on the aerospace sector. These two sectors of EU industry are so vital to the future economic success of us all that national and party political differences should be put aside as far as is possible when we discuss them.
I share the report's desire to see strong EU wide industrial groups in aerospace manufacturing, not only to secure the many jobs and high skill levels they employ but also to maintain the EU's ability to choose when to compete with and when to cooperate with the USA in this field. If we do not give the companies concerned a clear green light to get on with the job of restructuring their operations to this end, we will have only ourselves to blame for the Hobson's Choice which would be ours - to buy American aircraft or to buy nothing.
I am glad that British companies are belying the now inaccurate stereotype of my country as a nation of Eurosceptics by playing a leading role in cooperation - the managers and staff of Westland and British Aerospace are cooperating with EU partners for sound business reasons, rather than following the isolationist dogma of the Tory Party which once claimed to speak for British business.
As this report points out, in the one sector of satellites alone, the world can expect 1500 launches in the next decade - as politicians we need to give our companies every chance to compete for those contracts, not tie them in red tape on the launchpad.
I would like to begin by congratulating our rapporteur, Mr Hoppenstedt, on his excellent work.
The communication from the European Commission analyses the current situation of the aerospace industry. It provides an overview without highlighting the specific problems of any given sector within this European industry.
This is an interesting approach. However, the European aerospace market has evolved since this communication was published and Parliament's report has emphasised that change. Europe has genuine potential for the future.
To take full advantage of this potential, the European industry must benefit from favourable conditions to enable it, in particular, to establish joint enterprise strategies. Such strategies will enable this high-tech sector to compete under equal conditions with the American industry. For its part, the US industry has the advantage of not having to contend with national divisions of the market and benefits from substantial national aid to research and development.
I fully agree with our rapporteur's opinion on the statement by Germany, France and the United Kingdom of 9 December 1997, and on the letter of intent from the German, Spanish, French, Italian, Swedish and British Ministers for Defence. Indeed, their commitment to promoting the consolidation of defence industries is an essential political factor and a positive sign for European manufacturers.
The proposed coordination of activities in the aerospace industry is commendable, but there should be no linkage with military activities as proposed in paragraph 6, which mentions the need to develop the next generation of military aircraft. Instead, we should be focusing on the importance of developing the aerospace industry entirely independently of the military sector.
The FPÖ supports the political statements and the declarations of intent in this motion for a resolution, but is abstaining from the vote on the text as a whole, because the additional increase in financial and economic aid to this region, as called for in the motion, does not appear to be adequately structured or guaranteed to be efficient.
Displaced persons (continuation)
The next item is the continuation of the debate on the report by Mr Wiebenga.
Madam President, to add to what other speakers have been saying, I would like to begin by congratulating Mr Wiebenga on the work he has carried out over several months that has been both efficient and courteous. Having said that, Madam President, my first comment relates to certain speeches that have been made that amount to nothing short of dangerous popularity seeking. Their only effect is to endanger and, of course, threaten the cause of those whom we are dealing with. And, indeed, all of us, when faced with the problem of offering adequate protection to those who need it at a given moment due to the unrest in their countries, must give a response that is appropriate, effective and balanced. In short, we must give a response that is in line with the area of freedom, security and justice we are in the process of building with the third pillar.
Madam President, those who say that the Structural Funds or the Cohesion Fund should be restricted for those Member States that are allegedly hindering these measures are not helping matters either. This is true, firstly, because it amounts to a statement of intent and secondly, because although those countries advocate unanimity in decision-making, establishing this type of statement of intent would make no sense from either a political or legal point of view, because, as I said, in the final analysis, it would greatly hinder this report's progress.
In relation to the two proposals put forward by the Commission, Madam President, I would like to congratulate the Commissioner. They are both very interesting and balanced proposals. I believe that they will make progress and I hope that we will see evidence of their results in the near future.
And now, Madam President, allow me to fly the flag of those of us who maintain that decisions in this respect should be taken unanimously and explain why we are of this opinion. It is certainly not out of any desire to boost our popularity, less still because we do not wish these measures to be taken. It is simply that Mrs Gradin based the proposal on Article K.3(2)(b) and did so correctly , because that is the law currently in force.
But we must obviously bear in mind that the Amsterdam Treaty - which has still not entered into force, but which represents a political decision of great importance - establishes that unanimity is required for this issue. It therefore cannot be ignored. I fully understand the stance taken by the Commissioner, but it should not be presumed that those who advocate unanimity do so because they are not prepared to go further. Those in favour of unanimity are merely showing that they are aware of the fact that, through hard work, 15 Member States reached a pact in Amsterdam that states that, for five years, decisions in this area must be taken unanimously. It is because we are keen to see this idea progress that we have put forward this proposal. This is something that needs to be achieved.
My second remark is of a political nature. Clearly, the 15 Member States have to agree and this proposal will only progress if that happens. In this respect, Mr Nassauer is right. If one section of the proposal is agreed on by a qualified majority - as permitted by Article K.3 - yet the other section is agreed on unanimously, we will be left with a situation that is totally unbalanced and disproportionate from both a political and legal point of view.
Therefore, Madam President, I repeat: we have tabled amendments in favour of unanimity and, realistically speaking, we want this proposal to move forward. We will politically support this proposal through our governments, but we believe that it will only move forward if we respect what was agreed at Amsterdam, and this requires the 15 Member States to reach an agreement rather than a qualified majority.
Madam President, the Socialist side of the House is currently undergoing a very interesting process of change. This began with the governments, firstly with New Labour's new realistic attitude towards the issue of asylum, which admittedly does not yet go far enough, but the first signs of which are visible. It was followed by the discussion paper presented by the Austrian Home Affairs Minister, Mr Schlögl - also a Socialist - and now we have the German Home Affairs Minister, Mr Schily, all of a sudden saying that immigration into Germany and the influx of asylum seekers and refugees of civil war have exceeded both reasonable and manageable levels. He does not even say 'have reached'; he says 'have exceeded'.
It is certainly interesting to see this, standing as it does in stark contrast to the point of view consistently represented by the left side of this House. This shows precisely the difference between ideology and practice. The practice is, of course, due to two points. Firstly, the figures, which Mr Pirker has already explained so impressively here. I really should like to say that Germany, for example, has, over a period of ten years, admitted an average of 50 % of all asylum seekers, and at times up to two thirds of all refugees of civil war. That really is an extreme situation.
Secondly, this new attitude on the part of some ministers is of course also due to public opinion, and in politics we have to be realistic and take public opinion into account. We want to give shelter to the persecuted. We want to give them protection and security, but it is precisely when I want to do this that I need acceptance, and I can only win this acceptance if the burden of admitting the people is shared, so that quite rightly the burden falls equally on each of the Member States. We cannot content ourselves with a few set phrases on this, as this proposal - or pseudo-proposal - does; we need real burden-sharing based on definite quotas of people.
The Bavarian Minister of the Interior, Günther Beckstein, has proposed to you, Commissioner, that a central European office should be established to set these definite quotas and allocate them. We are still a very long way from this; we would be happy if at least a first step were taken here towards more Europe, but this pseudo-proposal is a step towards less Europe. You see, it tries to avoid solidarity and at the same time to patch up this gap with words. That is why we must also reject both these proposals, because we believe that they would be more suitably entitled: missing the point. I really do believe that it is possible for any Member State to be faced with a disproportionate share of the burden, and I should like to say this to our Spanish Members, amongst others: it is actually not the case that this issue only concerns Germany, Austria, the Netherlands and one or two other countries. Something might blow up tomorrow in the Mediterranean area which then affects Spain, for example, in just the same way, and here too there will be calls for solidarity. Solidarity is reciprocal, though, and this problem can affect all Member States to different degrees and at different times. That is why, before the catastrophe overtakes us, before problems arise, a set of burdensharing instruments need to be created, and here I must add - and I am grateful to Mr Pradier for what he said on this subject today - that this would of course include prevention.
We must not stand by and watch until the influxes of refugees descend upon us; instead, we must intervene in good time - as for example in Kosovo - to ensure that the conditions are created on the ground to enable people to live in safety in their homes.
Madam President, ladies and gentlemen, the Commission has taken note of the two reports by Mr Wiebenga on the Commission's amended proposal concerning temporary protection for displaced persons and the proposal concerning burden-sharing. The background to the initiative is that a year ago, the negotiations on our original proposal reached stalemate within the Council of Ministers. A number of valuable points of view were put forward, but it was obvious that no further progress could be made. The negotiations were in danger of running out of steam completely, and it looked as though the British Presidency at the time would have to lay the matter aside. Accordingly, we were obliged to do something, since in my opinion a few minor alterations to the original proposal was not an adequate solution. What was needed was both a revised proposal on temporary protection and a more clearly defined idea of how the negotiations on burden-sharing within the Union should proceed. At the same time, we also noted the many excellent proposed improvements that emerged during the discussions. Consequently, it was quite easy for us to amend the proposal in accordance with some of the points of view put forward by Parliament.
As the rapporteur has noted, the proposal relating to temporary protection is still broadly the same as before. A matter of prime concern remains the way in which the beneficiaries of temporary protection should be treated. Should they be allowed to work, how should they be cared for, and what type of education should they have access to? In my opinion, we should be aiming high, and this is reflected in the new proposal.
The other part of the proposal concerns an instrument for reaching a decision on the introduction and phasing-out of a temporary protection regime. The aim is to establish better provisions for the sharing of burdens in the event of future asylum crises in Europe. As regards this part of the proposal, I am open to negotiation. In the amended proposal, we have tried to take account of the various points of view put forward up to now. It goes without saying that there is no single model when it comes to achieving the required state of preparedness.
Madam President, much of the proposal on burden-sharing is innovative. In the past, when the issue has come up for debate in the Union, the discussions have foundered because of disagreement over sharing the burden of refugees, or the criteria to be employed in allocating economic aid. In our proposal, we have tried to combine our ideas concerning financial aid with those on the distribution of people. In my opinion, both aspects are very important. It is unfortunate that it is so often a question of one or the other. I think the two strategies can be combined together very well.
During two weeks of informal talks held in Vienna by the Ministers of Justice and Home Affairs, one of the points discussed was the policy document on migration and asylum drawn up by the Austrian Presidency. The document contains much material for discussion, and work is currently in progress to ensure that it reflects Mr Wiebenga's points of view, which were put forward during the Vienna talks. The initiative has thus enabled us to have a coherent discussion on the principles involved in this issue for the first time since I became Commissioner, and I appreciate this. The discussions which took place in Vienna also revealed that all the Member States understood what the new proposal entailed, and that their expectations of practical results in the areas of migration and asylum had increased. It was gratifying to see that a number of ministers stressed the need to achieve results with regard to both temporary protection and burden-sharing. The Austrian Presidency estimates that it should be possible to produce at least a progress report for the Council meeting on 3 and 4 December. All of this goes to show that achieving cooperation in this area is a slow process - a disappointing state of affairs considering the dynamic nature of the asylum problem.
The conflict in Kosovo recently provided proof of just how great the need for cooperation is. It is also worth recalling that the Commission has agreed to convert this proposal into a directive when the new Treaty enters into force. Unfortunately, it looks as though the Amsterdam Treaty will not enter into force for a long time - if my understanding is correct, not before next summer.
I therefore noted with much satisfaction that more delegations at the informal talks in Vienna openly recognised that agreement had to be reached. Furthermore, a great deal of emphasis was placed on the fact that a Community solution would have to include a reasonable level of social rights for the beneficiaries of temporary protection.
The Commission has done its best to loosen all the knots and find a way through. Now it is up to the presidency and the Member States to ensure that the negotiations are completed and an agreement reached. I had hoped for Parliament's wholehearted approval, but it is clear that I shall have to go away disappointed.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
Visas/Airport transit
The next item is the report (A4-0408/98) by Mr Lehne, on behalf of the Committee on Civil Liberties and Internal Affairs, on
I.Draft Joint Action adopted by the Council on the basis of Article K.3 of the Treaty on European Union concerning a uniform format for forms for affixing visas issued by the Member States to holders of travel documents which are not recognised by the Member State drawing up the form or to persons holding no travel documents (10224/98 - C4-0525/98-98/0914(CNS))II.Draft Joint Action on airport transit arrangements (10225/98 - C4-0526/98-98/0915(CNS)).
Madam President, ladies and gentlemen, this is certainly not the most important report of the week. It is, therefore, all the more intriguing that seven minutes' speaking time should have been allocated for such a relatively insignificant report, when at other times there is not enough speaking time. Quite honestly, I do not know what I can tell you about this report that would fill seven minutes. Allow me, therefore, to be somewhat more brief.
You can already tell from the title, which the President read out, that this is essentially to do with technical problems, although these technical problems are not quite without their difficulties either, if you take a look at what the Council has asked us to decide on. The problems start with the part of the report concerning this uniform form for a visa, where the Council is obviously trying - in a departure from the provisions of the Treaty - to make its legal position more favourable for the individual Member States. It deals with the issues relating to the format of the form and the format of this visa under Article K.3 of the Treaty, despite there actually being a special provision in the Treaty, in Article 100c. The latter legal base also means that this is no longer a joint action and would in principle need to be implemented in the form of a directive. That is precisely what we have stated in the opinion of the Committee on Civil Liberties and Internal Affairs.
The further problem with the Council's ideas is the fact that in a whole series of articles in the joint action, it defines itself as the executive authority. Here we have ensured that either the Commission or the Member States are named as the executive authority instead, at least in our report. This is simply because we believe this to be more correct than for the Council - which is in fact after all the co-legislator, or in this case the Community legislator - to assume that role itself, thus also, as it were, calling into question certain principles of the separation of powers.
In the second part of the report, the airport transit visas, the same problem occurs, amongst others. At least the right legal base has, in our opinion, been selected here. It is, however, mainly about harmonising technical rules to combat illegal immigration and about better checks at airports.
I should like to ask you to vote in favour, here in the plenary, of the corrections decided on by the Committee on Civil Liberties and Internal Affairs, and on that note I would conclude my statement on this not especially important, but perhaps also not wholly insignificant report.
Madam President, ladies and gentlemen, as far as the uniform format for the form is concerned, I agree with the rapporteur that this can actually be adopted as it stands following our vote in the committee. Since this is a form which is produced solely for the purpose of having a visa issued on it, Article 100c of the EC Treaty is the right legal base, even though the jurists were again unable to agree on whether this assessment was correct. We did actually have two reports on the subject. I think it is necessary, from a political point of view, for the uniform format for the form to be implemented on the basis of Article 100c.
Parliament has always given priority to procedures which allow decisions to be taken by a qualified majority. With the entry into force of the Treaty of Amsterdam, unanimity will, unfortunately, be the rule in the case of visa arrangements for a further five years, before decisions are taken by a qualified majority. However, it is clear which direction we are going in. In the field of, 'visas, asylum, immigration and other policies related to free movement of persons', the Council will act by a qualified majority in the foreseeable future. I do not believe, however, that after another five years of unanimity, the Council will find it any easier to act by a qualified majority than it does now.
I also support the rapporteur's view that we are in the business of adopting uniform arrangements in Europe in the fields covered by Title IV of the Amsterdam Treaty. In that sense, the European Commission's role will in any case need to be increased accordingly. That means that it is incumbent upon it, and not the Council, to present technical specifications for this form, and it is for the Member States to be available to discuss production centres.
On the airport transit visa, the European Court of Justice has in fact delivered a very clear ruling to Parliament. The legal base of Article K.3 only provides for cooperation with the Member States in this field. That was already clear to us in the committee. We do, however, want to make the Council stronger than the Member States and thus help it to take common action, including on visas and illegal immigration.
In the committee, we have already made both the arrangements applicable to statutory stateless persons and refugees and the exceptions to the requirement for a visa dependent on a joint decision in the Council. We wish to achieve the same thing for amendments to the joint list. I therefore also urge you to support the corresponding amendment to delete Article 4.
Article 9 gives each individual Member State the possibility of suspending the positive lists. I believe, however, that given that we have common external borders, we need to have common rules on visas and visa stamps. That includes these transit visas. I think that if the main purpose of these visas is to combat illegal immigration, then it would be appropriate to have a uniform procedure. That is what is provided for in the Amsterdam Treaty.
I would therefore urge you to continue on the path which Parliament has already chosen, and also to delete Article 9.
Madam President, I would firstly like to say that I am speaking on behalf of the Group of the European People's Party, and I would like to congratulate the rapporteur and say that the PPE will follow his advice and broadly support his report.
Secondly, I would like to comment on these two proposals for joint action. Although they are not at the very heart of third pillar policies or generally part of the policy to build an area of freedom, security and justice, they are extremely interesting because they represent a very small step forward, a point of departure and, as such, a situation that will be repeated with other texts. Why am I referring to this? I do so because it is basically an issue involving how we interpret our texts, general rules and exceptions to limited interpretations.
We have the example of the ruling of 12 May, which has already been quoted, in which the Court of Justice of the European Communities strictly but - I believe - correctly interpreted Article 100c of the EC Treaty. It pointed out that this Treaty refers to entry visas and not transit visas. Given that this Article is an exception to Article K.1(3), it has to be interpreted separately.
Why do we therefore want the other proposal - that on the visa format for exceptional cases when the person travelling has no documents - to be based on Article 100c? We support this because it is Parliament's responsibility to do so.
In the same way as I said before that we need to adapt to what was agreed in the Amsterdam Treaty in order to determine the rules relating to the issue we discussed a few moments ago, here Parliament's role is to go as far as the texts will allow. And it is evident that this visa, given to those who do not possess the correct, legal and legitimate documents, goes further than a visa itself. But there is no doubt that it is an incidental part of an identification document and one that therefore acts as a visa in terms of Regulation No 1683/95.
Parliament must therefore vote in favour of interpreting Article 100c to include something that is not expressly stated in the text. But we are referring here to the particular case of entry visas and, in general terms, it is correct to take Article 100c as the legal basis for this.
Therefore, Madam President, in my opinion - and here I am speaking from a purely personal point of view -, Parliament must act consistently. It must take legal texts to the limits of their interpretation, without of course resorting to sterile intransigence that simply means that proposals do not meet with success.
Madam President, today we are examining two draft joint actions put forward by the Council aimed at harmonising some specific aspects of visa policy and airport transit policy. Although we are dealing with very formal issues, for example the uniform format of the forms for affixing visas, we should not forget that behind such formal issues lie some of the characteristics that are rapidly setting the tone of the immigration and asylum policy implemented recently by the Community authorities and Member States in the European Union.
As regards the joint action concerning the uniform format of visas and, in particular, the analysis of the legal basis, we agree with the view of the rapporteur and the European Parliament's Committee on Legal Affairs, which has studied the relevant legal basis for this action, that the proposal should come from the European Commission and not the Council. It should be a proposal for a directive rather than for joint action and thus come under the Community's immigration and asylum policy, as recommended in the Amsterdam Treaty, instead of within the context of a cooperation policy of the Member States.
What is more - and here we are focusing on the content of the proposal -, it is no use giving a general description of a uniform format for visas at European level so that, ultimately, Member States can decide on the technical procedures they wish to use. In the same way, the form must be valid for all the countries of the European Union without the possibility of any exceptions. Would this not be an appropriate way of formulating a genuine Community policy on visas?
Apart from these legal and political issues, I should like to stress the fact that harmonising these aspects of Community visa policy must not lead to greater restrictions and limitations for the immigration and asylum policy, which are hidden behind the demands for increased bureaucracy and complex visa requests. We cannot allow this to make it more difficult for refugees and asylumseekers to reach a safe country.
To sum up, the provisions being adopted in relation to a uniform visa format and airport transit must form part of a genuine Community policy on immigration and asylum. Within this policy, we must ensure that the various actions are subject to legal and democratic control and that the main principles involved are solidarity and respect for human rights, against the constant backdrop of the provisions of the Geneva Convention and the European Convention for the Protection of Human Rights and Fundamental Freedoms.
Madam President, the visa issue is a constant topic of debate in Parliament, a state of affairs which is attributable, amongst other things, to an inability to reach agreement on a way out of the problem. The question of visas for citizens of third countries, as well as the report on the same topic, are the product of the legal problems arising in committee. The Court of Justice has set aside the Council's decision on such matters as the grey list, naming the countries that are required to have visas. Despite this, the list is still in use and has been for nearly five years. In practical terms, this means that Romania, for example, has to arrange a visa for its negotiators to participate in top-level meetings in Brussels, since Romania is still on a list which, despite having been annulled, is still in operation. Such a situation is absurd!
Consequently, the overriding and all-important issue with regard to visas is still unresolved. At the same time, we now have to decide on the wording and appearance of the documents themselves, so that their format can be agreed and harmonised. I think this is the wrong approach. However, the main purpose of the report is to change the legal basis from the third pillar and intergovernmental cooperation to the first pillar and supranational control. The Swedish members of the Green Group do not agree with such a proposal, and support intergovernmental cooperation. However, the rest of the group view matters differently.
I should like to recall yet again that Scandinavia has 40 years of expertise and experience in operating the Nordic Passport Union. Without centralisation, directives and harmonisation we have achieved a functioning passport union and a successful international visa policy. It is a pity that more outside attention has not been paid to this, since our experience could have been of value in developing the approach in this area.
Finally, I should like to remind the House that the Amsterdam Treaty has still not come into force and therefore cannot be used as a reference in this context.
Madam President, Mr Lehne was quite right when he told us earlier that his report was very technical, but other problems can be seen behind the technical considerations.
Allow me to begin with the technical aspects of the document. I do not share his views on the legal basis. I believe that article K.3 of the Treaty on European Union was perfectly sound. Nor do I share his view that the Commission should play the role that was initially assigned to the Council with regard to a joint action. However, this purely technical matter does, in fact, raise another that is of an institutional nature and that must one day be tackled, that is, deciding what the respective powers of the Council and the Commission are and what they should be.
I have the greatest respect for the Commission, for the Commissioners and for the 15 000 officials who work under them. But the fact remains that the Commissioners are appointed, and their democratic legitimacy is, shall I say, far from evident. In contrast, the Council, which is made up of the representatives of the governments, does have a certain democratic legitimacy. And this is the real problem in terms of the institutional evolution of the European Union.
There is a desire to attach the traditional parliamentary relationships that exist in our nations to the European institutions and make the Commission a pseudo-government. However, the Commission is not a government. The Commission is not the choice of a majority. The Commission is not supported by a majority in the European Parliament. The Commission is an institution that is half political and half technocratic. And, therefore, I cannot agree with Mr Lehne, nor indeed the majority of this House, when they insist in, may I say, contesting the Council's powers, which are perfectly legitimate in democratic terms, for the benefit of a Commission that would be the future government of the future European State, on the basis of a hypothetical European people.
In fact, Europe has not one but several peoples; it has several traditions, several histories and several languages. Therefore, where the institutional evolution of the European Union is concerned, it is essential that we should, on the one hand, restore greater political authority to the Council and, on the other, involve national parliaments in the European Parliament's work by extending its powers. That is how we will achieve a truly democratic Europe.
Madam President, I wish to thank Mr Lehne for his valuable report on the two proposals for joint action relating to air transit and to a uniform format for documents for affixing visas. These two proposals form part of an ongoing process. The aim is to harmonise the rules governing the visa policy of the Member States. Not all aspects of visa policy are covered by Article 100c of the present Treaty. Some are adopted on the basis of Title VI. However, when the Amsterdam Treaty enters into force it will regroup all aspects of visa policy in the first pillar under Title IV.
Let me outline to you the Commission's view on these two draft actions. Firstly, we have the new proposal from the Council for a joint action relating to air transit arrangements based on Article K.3. This proposal is an extension and an evolution of the existing one from 1996. The Court of Justice has confirmed in 1998 that this action falls under Article K.3. This new proposal for a joint action aims at incorporating two additional elements. Firstly, the common short list of countries is extended to include Bangladesh and Pakistan. Secondly, the proposal provides for an exception from the obligation of an air visa for nationals of countries who are holders of residence documents from certain other third countries, for example the United States and Switzerland.
The Commission has no specific comment to make at the present stage. We will, however, look into the possibility of formulating a further proposal once the Amsterdam Treaty enters into force. We have to take into account the integration of Schengen arrangements into the Union acquis.
The second proposal from the Council concerns a joint action for a uniform format for forms for affixing visas. The aim is to reach a certain level of harmonisation in order to upgrade security standards in two exceptional cases. One is when the visa sticker cannot be affixed in passports which are not recognised as a valid travel document; the other is when persons are not in possession of a valid travel document at all. The Commission has some concerns about the legal basis, which has been chosen for this proposal. There is no clear competence within the EC Treaty concerning when this form has to be delivered to persons holding no travel documents at all. However, it might also be argued that such a form constitutes an integral part of the uniform visa format itself. In that case Article 100c of the EC Treaty might apply.
The discussion within the Council will be decisive for the final position of the Commission. It may be that the Commission will be called upon to make a declaration in the Council and, of course, then the Commission will convey the views expressed by the European Parliament to the Council.
Thank you, Mrs Gradin.
The debate is closed.
The vote will take place tomorrow at 9 a.m.
(The sitting was closed at 6.55 p.m.)